Exhibit 10.1

PIPER JAFFRAY & CO.

Issuer

THE BANK OF NEW YORK MELLON

Trustee

INDENTURE

Dated as of April 2, 2012

SECURED COMMERCIAL PAPER NOTES- SERIES II

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Article I.

  DEFINITIONS AND CONSTRUCTION      2   

Section 1.01

  Definitions      2   

Section 1.02

  Rules of Construction      7   

Section 1.03

  Supplements Controlling      8   

Article II.

       8   

THE SERIES II-A CP NOTES

     8   

Section 2.01

  Form Generally      8   

Section 2.02

  Denominations      8   

Section 2.03

  Execution, Authentication and Delivery      8   

Section 2.04

  Authenticating Agent      9   

Section 2.05

  Registration of and Limitations on Transfer and Exchange of Series II-A CP
Notes      10   

Section 2.06

  Mutilated, Destroyed, Lost or Stolen Series II-A CP Notes      13   

Section 2.07

  Persons Deemed Owners      14   

Section 2.08

  Appointment of Paying Agent      14   

Section 2.09

  Access to List of Series II-A CP Noteholders’ Names and Addresses      14   

Section 2.10

  Cancellation      15   

Section 2.11.

  Book Entry Series II-A CP Notes      15   

Section 2.12

  Notices to Clearing Agency      16   

Section 2.13.

  Definitive Series II-A CP Notes      16   

Section 2.14

  Series II-A CP Note Issuance Procedures      16   

Section 2.15

  Payment of Interest and Principal; Optional Redemption      19   

Section 2.16

  CUSIP Numbers      21   

Article III.

  REPRESENTATIONS AND COVENANTS OF ISSUER      21   

Section 3.01

  Representations and Warranties of the Issuer—General      21   

Section 3.02

  General Covenants of the Issuer      23   

Section 3.03

  Collateral Maintenance; Substitution; Trustee Daily Collateral Reports      24
  

Section 3.04

  Money for Series II-A CP Note Payments to Be Held in Trust      24   

Section 3.05

  Unclaimed Funds      25   

Section 3.06

  Successor Substituted      25   

Section 3.07

  Authorized Representative      26   

Article IV.

  SATISFACTION AND DISCHARGE      26   

Section 4.01

  Satisfaction and Discharge      26   

Section 4.02

  Application of Trust Money      27   

Article V.

  DEFAULTS AND REMEDIES      27   

Section 5.02

  Acceleration of Maturity; Rescission and Annulment      28   

Section 5.03

  Collection of Indebtedness and Suits for Enforcement by Trustee      29   

Section 5.04

  Remedies      30   

Section 5.05

  Optional Preservation of Trust Assets      31   

Section 5.06

  Trustee May Enforce Claims Without Possession of Notes      32   

Section 5.07

  Limitation on Suits      32   

Section 5.08

  Unconditional Rights of Series II-A CP Noteholders to Receive Principal and
Interest      33   

 

ii



--------------------------------------------------------------------------------

Section 5.09 

  Restoration of Rights and Remedies      33   

    Section 5.10 

  Rights and Remedies Cumulative      33   

Section 5.11 

  Delay or Omission Not Waiver      33   

Section 5.12 

  Rights of Series II-A CP Noteholders to Direct Trustee      33   

Section 5.13 

  Waiver of Past Defaults      34   

Section 5.14 

  Undertaking for Costs      34   

Section 5.15 

  Waiver of Stay or Extension Laws      35   

Section 5.16 

  Sale of Trust Assets      35   

Section 5.17 

  Action on Notes      36   

Section 5.18 

  Limited Rights of Certain Series II-A CP Noteholders      36   

Article VI.

  THE TRUSTEE      36   

Section 6.01 

  Duties of Trustee      36   

Section 6.02 

  Notice of Event of Default      37   

Section 6.03 

  Rights of Trustee      38   

Section 6.04 

  Not Responsible for Recitals or Issuance of Notes      39   

Section 6.05 

  May Hold Notes      39   

Section 6.06 

  Money Held in Trust      39   

Section 6.07 

  Compensation, Reimbursement and Indemnification      39   

Section 6.08 

  Replacement of Trustee      40   

Section 6.09 

  Successor Trustee by Merger      41   

Section 6.10 

  Appointment of Co-Trustee or Separate Trustee      41   

Section 6.11 

  Eligibility; Disqualification      42   

Section 6.12 

  Representations and Covenants of Trustee      42   

Section 6.13 

  Trustee as Paying Agent, Registrar and Authenticating Agent      43   

Section 6.14 

  Liability in Agent Capacity      43   

Article VII.

  SERIES II-A CP NOTEHOLDERS’ LIST AND REPORTS BY INDENTURE TRUSTEE AND ISSUER
     44   

Section 7.01 

  Issuer to Furnish Trustee Names and Addresses of Series II-A CP Noteholders   
  44   

Section 7.02 

  Preservation of Information; Communications to Series II-A CP Noteholders     
44   

Article VIII.

  ACCOUNTS, ACCOUNTING AND RELEASES      45   

Section 8.01 

  Collection of Money      45   

Section 8.02 

  Distributions      45   

Section 8.03 

  Release of Trust Assets, Etc.      45   

Section 8.05 

  Establishment of Note Account      45   

Article IX.

  SUPPLEMENTAL INDENTURES      46   

Section 9.01 

  Supplemental Indentures Without Consent of Series II-A CP Noteholders      46
  

Section 9.02 

  Supplemental Indentures with Consent of Series II-A CP Noteholders      47   

Section 9.03 

  Execution of Supplemental Indentures      48   

Section 9.04 

  Effect of Supplemental Indenture      48   

Section 9.05 

  Reference in Series II-A CP Notes to Supplemental Indentures      48   

Article X.

  MISCELLANEOUS      48   

Section 10.01

  Form of Documents Delivered to Trustee      48   

Section 10.02

  Acts of Series II-A CP Noteholders      49   

Section 10.03

  Notices, Etc. to Trustee, Issuer and Issuer      50   

Section 10.04

  Notices to Series II-A CP Noteholders; Waiver      50   

 

iii



--------------------------------------------------------------------------------

Section 10.05

  Alternate Payment and Notice Provisions      51   

Section 10.06

  Effect of Headings and Table of Contents      51   

Section 10.07

  Successors and Assigns      51   

Section 10.08

  Separability      51   

Section 10.09

  Benefits of Indenture      52   

Section 10.10

  Legal Holidays      52   

Section 10.11

  Governing Law      52   

Section 10.12

  Counterparts      52   

Section 10.13

  Issuer Obligation      52   

Section 10.14

  No Petition      53   

Section 10.15

  Force Majeure      53   

EXHIBIT A—FORM OF MASTER SERIES II-A CP NOTE

     55   

EXHIBIT B—FORM OF INVESTOR REPRESENTATION LETTER FOR SERIES II-A CP NOTES

     56   

EXHIBIT C—FORM OF NOTICE OF EXCLUSIVE CONTROL

     59   

EXHIBIT D—FORM OF ISSUANCE NOTICE

     60   

EXHIBIT E—FORM OF DAILY COLLATERAL REPORT

     62   

EXHIBIT F—FORM OF COLLATERAL ACCOUNT CONTROL AGREEMENT

     63   

 

iv



--------------------------------------------------------------------------------

This INDENTURE is dated as of April 2, 2012 (as amended, supplemented or
restated from time to time, this “Indenture”), between PIPER JAFFRAY & CO., a
corporation organized under the laws of the State of Delaware (the “Issuer”),
and THE BANK OF NEW YORK MELLON, a New York banking corporation, as indenture
trustee (the “Trustee”).

WITNESSETH:

WHEREAS, Trustee and Issuer each have executed a Letter of Representations (the
“Letter of Representations”, which term shall include the procedures referred to
therein) with the Issuer and the initial Clearing Agency, The Depository Trust
Company (“DTC”) and a Certificate Agreement (the “Certificate Agreement”) with
DTC which establish, among other things, the procedures to be followed by
Trustee in connection with the issuance and custody of Book-Entry Series II-A CP
Notes.

WHEREAS, The Bank of New York Mellon, as Securities Intermediary and, in its
capacity as Trustee hereunder, as Secured Party, and Issuer, as Pledgor, each
have executed a Collateral Account Control Agreement, dated as of the date
hereof, whereby the Securities Intermediary has agreed to establish and maintain
the Collateral Account (as defined herein).

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
of other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

GRANTING CLAUSES

To secure payment and performance of the Series II-A CP Notes and other
obligations of the Issuer under this Indenture, the Issuer hereby
unconditionally grants, transfers, assigns, sets over, pledges and conveys to
the Trustee, as Trustee and Secured Party, for the exclusive benefit of the
Holders of the Series II-A CP Notes, subject to the terms of this Indenture and
the Collateral Account Control Agreement (pursuant to which the Securities
Intermediary will take instructions from the Pledgor or the Secured Party, as
specified therein) a continuing security interest in and a lien on all of the
Issuer’s right, title and interest in and to all assets held by the Securities
Intermediary pursuant to the Collateral Account Control Agreement, including
without limitation (a) all investment property held in the Collateral Account
whether now or hereafter existing, including all payments of principal and
interest received, collected or otherwise recovered on such investment property
and all other proceeds received in respect of such investment property, (b) all
cash, instruments or other property that are held or required to be deposited in
the Collateral Account, including all investments made with funds in the
Collateral Account, and (c) all proceeds of the conversion, voluntary or
involuntary, of any of the foregoing into cash or other liquid assets,
including, without limitation, all insurance proceeds and condemnation awards
(collectively, the “Collateral”).

The foregoing Grants are made in trust to secure the Series II-A CP Notes
equally and ratably without prejudice, priority or distinction between any
Series II-A CP Note and any other Series II-A CP Notes, except as expressly
provided in this Indenture and to secure (i) the payment of all amounts due on
the Series II-A CP Notes in accordance with their terms,



--------------------------------------------------------------------------------

(ii) the payment of all other sums payable under this Indenture and
(iii) compliance with the provisions of this Indenture, all as provided herein
(the “Secured Obligations”).

The Trustee acknowledges such Grants, accepts the trusts hereunder in accordance
with the provisions of this Indenture and agrees to perform the duties herein
required to the end that the interests of the Holders of the Series II-A CP
Notes may be adequately and effectively protected.

Article I.

DEFINITIONS AND CONSTRUCTION

Section 1.01 Definitions.

As used in this Indenture and unless otherwise defined herein, capitalized terms
used in this Indenture shall have the meanings assigned to them in the
Collateral Account Control Agreement, the form of which is attached hereto as
Exhibit F.

“Act” or “Act of the Series II-A CP Noteholders” has the meaning specified in
Section 10.02 of this Indenture.

“Affiliate” means, with respect to a particular Person, (a) any Person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person, or (b) any Person who is a director or officer or
general partner (i) of such Person, (ii) of any subsidiary of such Person, or
(iii) of any Person described in clause (a) above. For purposes of this
definition, control of a Person shall mean the power, direct or indirect, (i) to
vote 5% or more of the securities having ordinary voting power to elect the
directors of such Person, or (ii) to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.

“Authorized Representative” has the meaning specified in Section 3.07 of this
Indenture.

“Basic Documents” means this Trust Indenture and the Collateral Account Control
Agreement.

“Book Entry Series II-A CP Notes” means beneficial interests in Notes designated
as “Book Entry Series II-A CP Notes” in this Indenture, ownership and transfers
of which shall be evidenced or made through book entries by a Clearing Agency as
described in Section 2.11; provided, that after the occurrence of a condition
whereupon Definitive Series II-A CP Notes are to be issued to Note Owners, such
Book Entry Series II-A CP Notes shall no longer be “Book Entry Series II-A CP
Notes.”

“Business Day” means any day on which the Trustee and the appropriate
depositories are open for business.

“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act, as amended. As of the Closing Date,
the Clearing Agency shall be The Depository Trust Company.

 

2



--------------------------------------------------------------------------------

“Clearing Agency Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time a Clearing Agency effects
book entry transfers and pledges of securities deposited with the Clearing
Agency.

“Closing Date” means each date of issuance of Series II-A CP Notes.

“Collateral” has the meaning specified in the Granting Clauses herein.

“Collateral Account” means custodial account number established and maintained
by the Securities Intermediary under the Collateral Account Control Agreement.

“Collateral Account Control Agreement” means, the Collateral Account Control
Agreement, dated as of April 2, 2012, among The Bank of New York Mellon as
Trustee, as Secured Party and, The Bank of New York Mellon, as Securities
Intermediary, and the Issuer, as Pledgor, as the same may be amended,
supplemented, restated or otherwise modified from time to time.

“Corporate Trust Office” means the principal office of the Trustee at which at
any particular time its corporate trust business shall be administered, which
office at the date of the execution of this Indenture is located at

The Bank of New York Mellon

101 Barclay Street, Floor 7 West

New York, New York, New York, 10286

Attention: Corporate Trust Administration

                 Dealing and Trading.

“Daily Collateral Report” means a report provided by the Trustee pursuant to
Section 3.03, containing the information required in Exhibit E hereto.

“Definitive Series II-A CP Note” means a Series II-A CP Note in the form of a
registered, physical certificated security issued or endorsed directly to the
Holder thereof.

“Designated Officer” shall mean an officer of the Trustee charged with the
administration of this Indenture.

“Dollars”, “$” or “U.S. $” means United States dollars and, where the context
requires, means Dollars paid and/or held in the form of cash monies or
dollar-denominated commercial deposit accounts.

“DTC” has the meaning specified in the Preamble to this Indenture.

“Eligible Collateral” has the meaning specified in Article 1 and Schedule I of
the Collateral Account Control Agreement.

“Event of Default” has the meaning specified in Section 5.01 of this Indenture.

 

3



--------------------------------------------------------------------------------

“Interest Accrual Period” means, with respect to any interest-bearing Series
II-A CP Notes, on any Interest Payment Date, the period from and including the
preceding Interest Payment Date (or, in the case of the first Payment Date
occurring after the related Closing Date, such Closing Date) to and excluding
such Payment Date, in each case calculated on the basis of actual number of days
over 360 days, subject to Section 10.10.

“Interest Payment Date” means the fifteenth day of each calendar month or, if
such fifteenth day is not a Business Day, the next succeeding Business Day,
commencing April 2012.

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.

“Issuance Notice” means the notice required to be provided by the Issuer to the
Trustee pursuant to Section 2.14(c) of this Indenture.

“Issuer” means Piper Jaffray & Co., a Delaware corporation.

“Lien” means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, participation or equity interest, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever, including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and includes the filing of any financing
statement under the UCC (other than any such financing statement filed for
informational purposes only) or comparable law of any jurisdiction to evidence
any of the foregoing.

“Majority of Series II-A CP Noteholders” or “Majority Series II-A CP
Noteholders”, means the Holders of Series II-A CP Notes evidencing in the
aggregate more than 50% of the Outstanding amount of the Series II-A CP Notes.

“Margin Percentage” shall have the meaning specified in Article I of the
Collateral Account Control Agreement.

“Margin Value” shall have the meaning specified in Article 1 of the Collateral
Account Control Agreement.

“Margin Value Deficiency” means the excess of the Obligation Amount over the
Margin Value.

“Master Series II-A CP Note” has the meaning specified in Section 2.01 of this
Indenture.

“Maturity Date” means, as to each Series II-A CP Note, the Maturity Date set
forth on the face thereof; provided, however, the Maturity Date of a Series II-A
CP Note shall not be greater than 270 days or less than 27 days after the
related Closing Date; and further provided that a Maturity Date must be on a
Business Day.

 

4



--------------------------------------------------------------------------------

“Note Account” means the account of that name established pursuant to
Section 8.05 of this Indenture.

“Notice of Exclusive Control” has the meaning set forth in Article 1 of the
Collateral Account Control Agreement.

‘Obligation Amount” has the meaning specified in Article 1 of the Collateral
Account Control Agreement.

“Officer’s Certificate” means a certificate signed by the Chief Executive
Officer, the President, the Chief Financial Officer, the Treasurer or any
Assistant Treasurer of the relevant party and delivered to the Trustee.

“Opinion of Counsel” means a written opinion reasonably acceptable to the party
to whom the opinion is directed. of counsel, who may be counsel for or an
employee of the Person providing the opinion.

“Outstanding” as of any date of determination and with respect to Series II-A CP
Notes, refers to all Series II-A CP Notes theretofore authenticated and
delivered under this Indenture, except:

 

  (i) Series II-A CP Notes theretofore cancelled or delivered for cancellation,
as specified in this Indenture;

 

  (ii) Series II-A CP Notes or portions thereof for which payment or redemption
money in the necessary amount has been theretofore deposited as specified in
this Indenture;

 

  (iii) Series II-A CP Notes in exchange for or in lieu of which other Series
II-A CP Notes have been authenticated and delivered pursuant to this Indenture,
unless proof is presented to the Trustee that any such Series II-A CP Notes are
held by a holder in due course; and

 

  (iv) Series II-A CP Notes alleged to have been destroyed, lost or stolen and
for which replacement Series II-A CP Notes have been issued as provided for in
this Indenture.

“Paying Agent” means any paying agent appointed pursuant to Section 2.08 of this
Indenture, and shall initially be the Trustee.

“Payment Date” means each Interest Payment Date and each Maturity Date.

“Permitted Lien” means with respect to the Collateral, Liens in favor of the
Trustee pursuant to this Indenture.

“Person” means any legal person, including any individual, corporation,
partnership, limited liability company, joint venture, association, joint-stock
company, trust, unincorporated organization, governmental entity or other entity
of similar nature.

 

5



--------------------------------------------------------------------------------

“Record Date” means the Business Day immediately preceding a Payment Date or
Interest Payment Date .

“Relevant UCC State” means each jurisdiction in which the filing of a UCC
financing statement is necessary to perfect the ownership interest of the Issuer
pursuant to the security interest granted to the Issuer or the Trustee.

“Secured Obligations” has the meaning assigned in the granting clauses of this
Indenture.

“Securities Act” means the Securities Act of 1933, as amended.

“Securities Intermediary” has the meaning specified in the Collateral Account
Control Agreement.

“Series II-A CP Note Interest” means, with respect to any interest-bearing
Series II-A CP Note, the interest payable in respect of such Series II-A CP
Notes (as calculated in accordance with Section 2.15 hereof and payable pursuant
to Section 8.02 of this Indenture), including any interest remaining unpaid from
any prior Interest Payment Date.

“Series II-A CP Note Principal” means principal payable in respect of the Series
II-A CP Notes pursuant to Section 8.02 of this Indenture.

“Series II-A CP Note Rate” means with respect to each Series II-A CP Note, the
rate set by the Issuer at the time of issuance thereof, which rate shall be
communicated to the Trustee by the Issuer in its Issuance Notice.

“Series II-A CP Note Register” means the register maintained pursuant to
Section 2.05(a) of this Indenture, providing for the registration of the Series
II-A CP Notes and transfers and exchanges thereof.

“Series II-A CP Noteholder or Holder” means the Person in whose name a Series
II-A CP Note is registered in the Series II-A CP Note Register.

“Series II-A CP Notes” means the Issuer’s Secured Commercial Paper Notes, issued
pursuant to Section 2.01 of this Indenture and authenticated by the Trustee
substantially in the form attached hereto as Exhibit A.

“Series II-A CP Note Owner or Owner” means with respect to a Book Entry Series
II-A CP Note, the Person that is the beneficial owner of such Book Entry Series
II-A CP Note, as reflected on the books of the Clearing Agency or on the books
of a Person maintaining an account with such Clearing Agency (directly as a
Clearing Agency Participant or as an indirect participant, in each case in
accordance with the rules of such Clearing Agency), and with respect to a
Definitive Series II-A CP Note, the Person that is the registered owner of such
Series II-A CP Note as reflected in the Note Register.

“Transfer” means to transfer, sell, exchange, pledge, hypothecate, participate,
or otherwise assign, in whole or in part.

 

6



--------------------------------------------------------------------------------

“Transfer Agent and Registrar” has the meaning specified in Section 2.05 of this
Indenture.

“Trustee” means The Bank of New York Mellon, in its capacity as indenture
trustee under this Indenture, or any successor trustee appointed as provided
therein.

“UCC” means the Uniform Commercial Code, as amended from time to time, as in
effect in the applicable jurisdiction.

Section 1.02 Rules of Construction.

Except as otherwise expressly provided in this Indenture or unless the context
otherwise clearly requires:

 

  (a) Defined terms include, as appropriate, all genders and the plural as well
as the singular. References to designated articles, sections, and other
subdivisions of this Indenture, such as “Section 2.04(a),” refer to the
designated article, section, or other subdivision of this Indenture as a whole
and to all subdivisions of the designated article, section, or other
subdivision. The words “herein,” “hereof,” “hereto,” “hereunder” and other words
of similar import refer to this Indenture as a whole and not to any particular
article, section, or other subdivision of this Indenture.

 

  (b) Any term that relates to a document or a statute, rule or regulation
includes any amendments, modifications, supplements or any other changes that
may have occurred since the document, statute or rule came into being, including
changes that occur after the date of this Indenture.

 

  (c) Any party may execute any of its obligations under this Indenture either
directly or through others, and the right to cause something to be done rather
than doing it directly shall be implicit in every requirement under this
Indenture; provide that any such party shall remain responsible to the other
party hereto for the proper performance of its obligations hereunder.

 

  (d) The term “including” and all its variations mean “including but not
limited to.” Except when used in conjunction with the word “either,” the word
“or” is always used inclusively (for example, the phrase “A or B” means “A or B
or both,” not “either A or B but not both”).

 

  (e) All accounting terms used in an accounting context shall be construed in
accordance with generally accepted accounting principles as in effect in the
United States. Capitalized terms used in this Indenture without definition that
are defined in the Uniform Commercial Code are used in this Indenture as defined
in the Uniform Commercial Code.

 

  (f) In the computation of a period of time from a specified date to a later
specified date, the word “from” means “from and including” and the words “to” or
“until” mean “to but excluding.”

 

7



--------------------------------------------------------------------------------

Section 1.03 Supplements Controlling.

If a conflict exists between the provisions of this Indenture and any
Supplement, the provisions of the Supplement shall be controlling.

Article II.

THE SERIES II-A CP NOTES

Section 2.01 Form Generally.

The Notes shall be designated as the “Piper Jaffray Secured Series II-A CP
Notes.” The Notes, together with the Trustee’s certificate of authentication,
shall be in substantially the forms set forth in Exhibit A with such appropriate
insertions, omissions, substitutions and other variations as are required or
permitted by this Indenture, and may have such letters, numbers or other marks
of identification and such legends or endorsements placed thereon as may,
consistently herewith, be determined by the officers executing such Series II-A
CP Notes, as evidenced by their execution of the Series II-A CP Notes. Any
portion of the text of any Series II-A CP Note may be set forth on the reverse
thereof, with an appropriate reference thereto on the face of the Series II-A CP
Note.

The Definitive Series II-A CP Notes and the global certificate (“Master Series
II-A CP Note”) representing the Book Entry Series II-A CP Notes shall be
typewritten, printed, lithographed or engraved or produced by any combination of
these methods (with or without steel engraved borders), all as determined by the
officers executing such Series II-A CP Notes, as evidenced by their execution of
such Series II-A CP Notes.

Each Series II-A CP Note shall be dated the date of its authentication. The
terms of the Series II-A CP Notes set forth in Exhibit A are part of the terms
of this Indenture.

Section 2.02 Denominations.

The Series II-A CP Notes shall be issued in minimum amounts of $100,000 and
integral multiples of $5,000 in excess thereof. Series II-A CP Notes shall be
issued without coupons attached. Purchases of the Series II-A CP Notes will not
be permitted in principal amounts less than $1,000,000.

Section 2.03 Execution, Authentication and Delivery.

Each Series II-A CP Note shall be executed by manual or facsimile signature by
an Authorized Representative of the Issuer and shall be authenticated by the
Trustee at the written direction of an Authorized Representative of the Issuer.

Series II-A CP Notes bearing the manual or facsimile signature of an individual
who was, at the time when the signature was affixed, authorized to sign on
behalf of the Issuer shall not be rendered invalid notwithstanding the fact that
the individual ceased to be so authorized prior to the authentication and
delivery of the Series II-A CP Notes or does not hold that office at the date of
issuance of the Series II-A CP Notes.

 

8



--------------------------------------------------------------------------------

No Series II-A CP Note shall be entitled to any benefit under this Indenture or
be valid for any purpose unless a certificate of authentication appears on the
Series II-A CP Note substantially in the form provided for in this Indenture
executed by the Trustee by the manual signature of a duly authorized signatory.
The certificate of authentication upon any Series II-A CP Note shall be
conclusive evidence, and the only evidence, that that Series II-A CP Note has
been duly authenticated and delivered.

The Issuer will from time to time to the extent it determines to issue
Definitive Series II-A CP Notes, furnish to the Trustee an adequate supply of
Series II-A CP Notes. Definitive Series II-A CP Notes, if any, shall be in
substantially the form agreed upon by the Issuer and the Trustee and shall be
serially numbered and shall have been executed by manual or facsimile signature
of an Authorized Representative (as hereafter defined), but shall otherwise be
uncompleted. Book-Entry Series II-A CP Notes shall be represented by a single
Master Series II-A CP Notes substantially in the form attached hereto as Exhibit
A and which shall be executed by manual or facsimile signature by an Authorized
Representative in accordance with the Letter of Representations. Pending receipt
of instructions pursuant to this Agreement, the Trustee will hold the Master
Series II-A CP Note in safekeeping for the account of the Issuer or the Clearing
Agency, as the case may be, in accordance with Trustee’s customary practice and
the requirements of the Certificate Agreement.

Each Definitive Series II-A CP Note or Master Series II-A CP Note delivered to
the Trustee shall be accompanied by a letter from the Issuer, as the case may
be, identifying the Definitive Series II-A CP Note or Master Series II-A CP
Note(s) transmitted therewith, and the Trustee shall acknowledge receipt of such
Definitive Series II-A CP Note(s) or Master Series II-A CP Note(s) on the copy
of such letter or pursuant to some other form of written receipt deemed
appropriate by the Trustee at the time of delivery to the Trustee of such
Definitive Series II-A CP Note(s) or Master Series II-A CP Note(s). Pending the
issuance of Definitive Series II-A CP Notes as provided in Section 2.13 of this
Indenture, all Definitive Series II-A CP Notes and Master Series II-A CP Note(s)
delivered to the Trustee shall be held by the Trustee for the account of the
Issuer or the Clearing Agency, as the case may be, for safekeeping in accordance
with the Trustee’s customary practice and the requirements of the Certificate
Agreement.

Section 2.04 Authenticating Agent.

 

  (a) The Trustee may appoint authenticating agents (who must be Designated
Officers of the Trustee) for the Series II-A CP Notes. Any authenticating agent
shall be authorized to act on behalf of the Trustee in authenticating the Series
II-A CP Notes in connection with the issuance, delivery, registration of
transfer, exchange or repayment of the Series II-A CP Notes. Whenever reference
is made in this Indenture to the authentication of Series II-A CP Notes by the
Trustee or the Trustee’s certificate of authentication, that reference includes
authentication on behalf of the Trustee by an authenticating agent and a
certificate of authentication executed on behalf of the Trustee by an
authenticating agent. Each authenticating agent must be acceptable to the
Issuer.

 

  (b) Any institution succeeding to the corporate agency business of an
authenticating agent shall continue to be an authenticating agent without the
execution or filing of any power or any further act on the part of the Trustee
or the authenticating agent.

 

9



--------------------------------------------------------------------------------

  (c) An authenticating agent may at any time resign by giving written notice of
resignation to the Trustee and to the Issuer. The Trustee may at any time
terminate the agency of an authenticating agent by giving notice of termination
to that authenticating agent and to the Issuer.

 

  (d) The Issuer agrees to pay to each authenticating agent from time to time
reasonable compensation for its services under this Section.

 

  (e) The provisions of Sections 6.01 and 6.04 shall be applicable to any
authenticating agent.

 

  (f) Pursuant to an appointment made under this Section, the Series II-A CP
Notes may be endorsed using, in lieu of or in addition to the Trustee’s
certificate of authentication, an alternative certificate of authentication in
substantially the following form:

“This is one of the Series II-A CP Notes described in the within-mentioned
Indenture.

 

                                                                       
                                 

                as Authenticating Agent

                for the Trustee

 

By:                                                                       
                                           Authorized Signatory”
Dated:                                                                      
                     

Section 2.05 Registration of and Limitations on Transfer and Exchange of Series
II-A CP Notes.

(a) The Issuer shall cause to be kept a register (the “Series II-A CP Note
Register”) in which, subject to such reasonable regulations as it may prescribe
and the restrictions on transfers of the Series II-A CP Notes as provided
herein, a transfer agent and registrar (the “Transfer Agent and Registrar”)
shall provide for the registration of the Series II-A CP Notes and of transfers
and exchanges of the Series II-A CP Notes. The Transfer Agent and Registrar
shall initially be the Trustee, and the Series II-A CP Note Register shall
initially be kept at the office of the Trustee. Unless the context requires
otherwise, any reference in this Indenture to the Transfer Agent and Registrar
shall include any co-transfer agent and registrar appointed by the Trustee.

The Trustee shall be permitted to resign as Transfer Agent and Registrar upon 30
days’ written notice to the Issuer and the Series II-A CP Noteholders; provided,
however, that such resignation shall not be effective and the Trustee shall
continue to perform its duties as Transfer Agent and Registrar until the Issuer
at its own expense has appointed a successor Transfer Agent and Registrar
reasonably acceptable to the Trustee. If, after the date hereof, a Person other
than the Trustee is appointed by the Issuer as Transfer Agent and Registrar, the
Issuer shall give the Trustee prompt written notice of that appointment and of
the location, and any change in the

 

10



--------------------------------------------------------------------------------

location, of the Series II-A CP Note Register. The Trustee may inspect the
Series II-A CP Note Register at all reasonable times and obtain copies of it,
and the Trustee may conclusively rely upon a certificate executed by the
Transfer Agent and Registrar as to the names, addresses and taxpayer
identification numbers of the Series II-A CP Noteholders and the principal
balances and numbers of the Series II-A CP Notes.

Upon surrender for registration of transfer of any Series II-A CP Note at any
office or agency of the Transfer Agent and Registrar maintained for such
purpose, the Issuer shall execute, and the Trustee shall authenticate and
deliver, in the name of the designated transferee or transferees, one or more
new Series II-A CP Notes in any authorized denominations of like aggregate
principal balance.

At the option of a Series II-A CP Noteholder, Series II-A CP Notes may be
exchanged for other Series II-A CP Notes in any authorized denominations of like
aggregate principal balance, upon surrender of the Series II-A CP Notes to be
exchanged at any office or agency of the Transfer Agent and Registrar maintained
for such purpose. Whenever any Series II-A CP Note is so surrendered for
exchange, the Issuer shall execute, and the Trustee shall authenticate and
deliver, the Series II-A CP Notes which the Series II-A CP Noteholder making the
exchange is entitled to receive.

All Series II-A CP Notes issued upon any registration of transfer or exchange of
Series II-A CP Notes shall evidence the same obligations and the same debt, and
their Holders shall be entitled to the same rights and privileges under this
Indenture, as the surrendered Series II-A CP Notes or the Holders thereof, as
applicable.

Every Series II-A CP Note presented or surrendered for registration of transfer
or exchange shall be duly endorsed by, or be accompanied by (i) a written
instrument of transfer in a form satisfactory to the Transfer Agent and
Registrar and duly executed by, its Holder or any attorney-in-fact thereof duly
authorized in writing, (ii) any representation letters or certifications
required by the Series II-A CP Notes and (iii) any other documents reasonably
required by the Transfer Agent and Registrar. Each Series II-A CP Noteholder
must satisfy all transfer restrictions set forth in the Series II-A CP Notes.

Each Series II-A CP Note shall be registered at all times as herein provided,
and any transfer or exchange of such Series II-A CP Note shall be valid for
purposes hereunder only upon registration of such transfer or exchange by the
Transfer Agent and Registrar as provided herein. Payments on any Payment Date
shall be made to Series II-A CP Noteholders of record on the immediately
preceding Record Date.

No service charge shall be made for any registration of transfer or exchange of
Series II-A CP Notes, but the Transfer Agent and Registrar or any co-transfer
agent and registrar may require payment of a sum sufficient to cover any tax or
governmental charge that may be imposed in connection with any transfer or
exchange of the Series II-A CP Notes.

(b) The Transfer Agent and Registrar shall at all times maintain in The City of
New York, an office or offices or agency or agencies where Series II-A CP Notes
may be surrendered for registration of transfer or exchange.

 

11



--------------------------------------------------------------------------------

(c) No Series II-A CP Note may be offered, sold, delivered or transferred
(including, without limitation, by pledge or hypothecation) except to Qualified
Institutional Buyers (“QIBs”) and Qualified Purchasers (“QPs”) (each, as defined
in Exhibit B hereto), in each case purchasing for their own account. Each Series
II-A CP Note shall bear a restrictive legend to the foregoing effect
substantially in the form of the legends on the face of the form of Series II-A
CP Note at Exhibit A.

(d) Each Prospective Owner shall represent and warrant in writing in
substantially the form set forth in Exhibit B hereto, to the Issuer, Indenture
Trustee and the Series II-A CP Note Registrar and any of their respective
successors that:

(i) Such Person is duly authorized to purchase such Series II-A CP Notes and its
purchase of investments having the characteristics of such Series II-A CP Notes
is authorized under, and not directly or indirectly in contravention of, any
law, charter, trust instrument or other operative document, investment
guidelines or list of permissible or impermissible investments that is
applicable to the investor; and

(ii) Such Person understands that each holder of such Series II-A CP Note, by
virtue of its acceptance thereof, assents to the terms, provisions and
conditions of this Indenture.

(e) Each Prospective Owner of a Series II-A CP Note shall represent and warrant
in writing, in substantially the form set forth in Exhibit B hereto, as
applicable, to the Issuer, the Indenture Trustee and the Series II-A CP Note
Registrar and any of their respective successors that:

(i) Such Person is a QIB or QP and is acquiring such Series II-A CP Note for its
own account or for the account of one or more QIBs or QPs for whom it is
authorized to act; and

(ii) Such Person understands that such Series II-A CP Notes have not been
registered under the Securities Act, and that, if in the future it decides to
offer, resell, pledge or otherwise transfer such Series II-A CP Notes, such
Series II-A CP Notes may be offered, resold, pledged or otherwise transferred
only to a person whom the seller reasonably believes is a QIB or QP that is
purchasing such Notes for its own account or for the account of a QIB or QP, in
each case in compliance with the requirements of this Indenture.

(f) In the event that a Series II-A CP Note is transferred to a Person that does
not meet the requirements of this Section 2.05, such transfer shall be of no
force and effect, shall be void ab initio, and shall not operate to transfer any
rights to such Person, notwithstanding any instructions to the contrary to the
Issuer, the Trustee or any intermediary; and neither the Indenture Trustee nor
the Issuer shall make any payments on such Note for as long as such Person is
the Series II-A CP Noteholders of such Series II-A CP Note.

(g) Each Holder of a Series II-A CP Note (or Note Owner) desiring to effect such
a transfer shall, and does hereby agree to, indemnify the Issuer and the Trustee
against any liability that may result if the transfer is not so exempt or is not
made in accordance with federal and state

 

12



--------------------------------------------------------------------------------

securities laws and any other restrictions specified in this Section 2.05. Each
holder of a Book-Entry Series II-A CP Note shall be deemed to have consented to
such transfer restrictions.

(h) The Trustee shall cause each Series II-A CP Note to contain a legend
substantially similar to the applicable legend provided in Exhibit A hereto
stating that transfer of such Notes is subject to certain restrictions as set
forth herein.

(i) Any purported transfer of a Series II-A CP Note (or any interest therein)
not in accordance with this Section 2.05 shall be null and void and shall not be
given effect for any purpose hereunder.

(j) Neither the Trustee nor the Issuer will have the ability to monitor
transfers of the Series II-A CP Notes while they are in book-entry form and
neither will have any liability for transfers of Book-Entry Series II-A CP Notes
in violation of any of the transfer restrictions described in this Section 2.05.

Section 2.06 Mutilated, Destroyed, Lost or Stolen Series II-A CP Notes.

If (a) the Trustee receives evidence to its reasonable satisfaction of the
destruction, loss or theft of any Series II-A CP Note, and there is delivered to
the Trustee such security or indemnity as may be required by it to hold the
Issuer, the Transfer Agent and Registrar and the Trustee harmless or (b) any
mutilated Series II-A CP Note is surrendered to the Trustee, then, in the
absence of notice to the Issuer, the Transfer Agent and Registrar or the Trustee
that the Series II-A CP Note has been acquired by a bona fide purchaser, the
Issuer shall execute, and the Trustee shall authenticate and deliver, in
exchange for or in lieu of any such mutilated, destroyed, lost or stolen Series
II-A CP Note, a replacement Series II-A CP Note of like tenor (including the
same date of issuance) and principal amount, bearing a number not
contemporaneously outstanding.

However, if the mutilated, destroyed, lost or stolen Series II-A CP Note shall
have become or within seven days shall be due and payable, or shall have been
selected or called for redemption, instead of issuing a replacement Series II-A
CP Note, the Issuer may pay the Series II-A CP Note without its surrender,
except that any mutilated Series II-A CP Note shall be surrendered. If a bona
fide purchaser of the original Series II-A CP Note in lieu of which a
replacement Series II-A CP Note was issued (or payment was made) presents for
payment the original Series II-A CP Note, the Issuer and the Trustee shall be
entitled to recover the replacement Series II-A CP Note (or the payment) from
the Person to whom it was delivered or any Person taking the replacement Series
II-A CP Note from the Person to whom the replacement Series II-A CP Note was
delivered or any assignee of that Person, except a bona fide purchaser.

Upon the issuance of any replacement Series II-A CP Note under this Section, the
Issuer may require the payment by the Holder of the Series II-A CP Note of a sum
sufficient to cover any tax or other governmental charge that may be imposed on
that issuance and any other reasonable expenses (including the fees and expenses
of the Trustee or the Transfer Agent and Registrar) connected with that
issuance.

 

13



--------------------------------------------------------------------------------

Every replacement Series II-A CP Note issued pursuant to this Section in
replacement of any mutilated, destroyed, lost or stolen Series II-A CP Note
shall constitute complete and indefeasible evidence of a claim against the
Issuer secured by the lien of this Indenture, as if originally issued, whether
or not the destroyed, lost or stolen Series II-A CP Note shall be found at any
time, and shall be entitled to all the benefits of this Indenture equally and
proportionately with any other duly issued Series II-A CP Notes.

The provisions of this Section are exclusive and shall preclude all other rights
and remedies regarding the replacement or payment of mutilated, destroyed, lost
or stolen Series II-A CP Notes.

Section 2.07 Persons Deemed Owners.

Prior to due presentation for registration of transfer of any Series II-A CP
Note, the Issuer, the Trustee and any agent of the Issuer or the Trustee shall
treat the Person in whose name any Series II-A CP Note is registered as the
owner of that Series II-A CP Note for the purpose of receiving distributions
pursuant to the terms herein and for all other purposes whatsoever. Neither the
Issuer, the Trustee, nor any agent of the Issuer or the Trustee shall be
affected by any notice to the contrary.

Section 2.08 Appointment of Paying Agent.

The Trustee shall always be a Paying Agent for the Series II-A CP Notes (and the
Trustee hereby accepts its appointments as a Paying Agent hereunder). The Issuer
may appoint additional Paying Agents and may vary or terminate the appointment
of any Paying Agent other than the Trustee. Any additional Paying Agent
appointed by the Issuer shall be a bank or other financial institution which, on
the date of appointment, has short-term debt ratings of at least “P-1” from
Moody’s and “A-1” from Standard & Poor’s.

Notice of all changes in the identity or specified office of a Paying Agent
shall be delivered promptly to the Series II-A CP Noteholders by the Issuer.

Section 2.09 Access to List of Series II-A CP Noteholders’ Names and Addresses.

(a) The Transfer Agent and Registrar shall furnish or cause to be furnished to
the Issuer, the Trustee, any Owner or any Paying Agent requesting it a list of
the names and addresses of the Series II-A CP Noteholders within five Business
Days after receipt by the Transfer Agent and Registrar of a written request
therefor from that Person; provided, however, that in the case of a person
claiming to be an Owner requesting a list of such names and addresses the
Transfer Agent and Registrar shall not furnish such list until the Issuer shall
have authorized release of such list and the Trustee shall have no liability for
such release or the identity of the requesting person.

(b) Every Series II-A CP Noteholder, by receiving and holding a Series II-A CP
Note, agrees that none of the Issuer, the Trustee, the Transfer Agent and
Registrar nor any of their respective agents and employees shall be held
accountable for the disclosure of any information as to the names and addresses
of the Series II-A CP Noteholders pursuant to clause (a) above.

 

14



--------------------------------------------------------------------------------

Section 2.10 Cancellation.

All Series II-A CP Notes surrendered for payment, registration of transfer,
exchange, or redemption shall be delivered to the Trustee and promptly canceled
by it in accordance with its customary procedures. The Issuer may at any time
deliver to the Trustee for cancellation any Series II-A CP Notes previously
authenticated and delivered that the Issuer may have acquired in any lawful
manner. All Series II-A CP Notes so delivered shall be promptly canceled by the
Trustee in accordance with its customary procedures. No Series II-A CP Notes
shall be authenticated in lieu of or in exchange for any Series II-A CP Notes
canceled as provided in this Section, except as expressly permitted by this
Indenture. All canceled Series II-A CP Notes held by the Trustee shall be
disposed of by it in its customary manner unless the Issuer directs by a timely
order that they be returned to it. Promptly upon the written request of the
Issuer, Trustee shall cancel and return to the Issuer issued Certificated Series
II-A CP Notes in its possession at the time of such request.

Section 2.11. Book Entry Series II-A CP Notes.

The Series II-A CP Notes will be issued in the form of typewritten Notes or
Master Series II-A CP Notes representing Book Entry Series II-A CP Notes, to be
delivered to, or to the Trustee, as custodian for, the Clearing Agency, by, or
on behalf of, the Issuer. The Book Entry Series II-A CP Notes shall be
registered initially on the Note Register in the name of Cede & Co., the nominee
of the Clearing Agency, and no Owner of Book Entry Series II-A CP Notes thereof
will receive a Definitive Series II-A CP Note representing such Series II-A CP
Note Owner’s interest in such Book-Entry Note, except as provided in
Section 2.13. Unless and until definitive, fully registered Notes (the
“Definitive Series II-A CP Notes”) have been issued to such Owners of Book Entry
Series II-A CP Notes pursuant to Section 2.13:

 

  (i) the provisions of this Section shall be in full force and effect;

(ii) the Note Registrar, the Trustee and the Issuer shall be entitled to deal
with the Clearing Agency for all purposes of this Indenture (including the
payment of principal of and interest on the Book Entry Series II-A CP Notes and
the giving of instructions or directions hereunder) as the sole holder of the
Book Entry Series II-A CP Notes, and shall have no obligation to the Owners of
Book Entry Series II-A CP Notes;

(iii) to the extent that the provisions of this Section conflict with any other
provisions of this Indenture, the provisions of this Section shall control;

(iv) the rights of Owners of Book Entry Series II-A CP Notes shall be exercised
only through the Clearing Agency and shall be limited to those established by
law and agreements between such Owners of Book Entry Series II-A CP Notes and
the Clearing Agency and/or the Clearing Agency Participants pursuant to the Note
Depository Agreement. Unless and until Definitive Series II-A CP Notes are
issued pursuant to Section 2.13, neither the Trustee nor the Note Registrar
shall register any transfer of a beneficial interest in a Book-Entry Note; and
the initial Clearing Agency will make book entry transfers among the Clearing
Agency Participants and receive and transmit payments of principal of and
interest on the Book Entry Series II-A CP Notes to such Clearing Agency
Participants; and

 

15



--------------------------------------------------------------------------------

(v) whenever this Indenture requires or permits actions to be taken based upon
instructions or directions of Holders of Notes evidencing a specified percentage
of the Outstanding balance of the Notes, the Clearing Agency shall be deemed to
represent such percentage only to the extent that it has received instructions
to such effect from Owners of Book Entry Series II-A CP Notes and/or Clearing
Agency Participants owning or representing, respectively, such required
percentage of the beneficial interest in the Book Entry Series II-A CP Notes and
has delivered such instructions to the Trustee.

Section 2.12 Notices to Clearing Agency.

Whenever a notice or other communication to the Series II-A CP Noteholders is
required under this Indenture, unless and until Definitive Series II-A CP Notes
shall have been issued to such Owners of Book Entry Series II-A CP Notes
pursuant to Section 2.13, the Trustee shall give all such notices and
communications specified herein to be given to Owners of Book Entry Series II-A
CP Notes to the Clearing Agency, and shall have no obligation to such Series
II-A CP Noteholders.

Section 2.13. Definitive Series II-A CP Notes.

If (i) the Clearing Agency is no longer willing or able to properly discharge
its responsibilities with respect to the Book Entry Series II-A CP Notes and the
Issuer is unable to locate a qualified successor or (ii) after the occurrence of
an Event of Default hereunder, Series II-A CP Note Owners of the Book Entry
Series II-A CP Notes representing beneficial interests aggregating at least a
majority of the Outstanding Balance of the Book Entry Series II-A CP Notes
advise the Clearing Agency in writing that the continuation of a book entry
system through the Clearing Agency is no longer in the best interests of such
Series II-A CP Note Owners, then the Clearing Agency shall notify all Owners of
Book Entry Series II-A CP Notes, the Trustee and the Note Registrar of the
occurrence of any such event and of the availability of Definitive Series II-A
CP Notes to Owners of Book Entry Series II-A CP Notes requesting the same. Upon
surrender to the Note Registrar of the typewritten Notes representing the Book
Entry Series II-A CP Notes by the Clearing Agency, accompanied by registration
instructions, the Issuer shall execute and the Note Registrar shall authenticate
the Definitive Series II-A CP Notes in accordance with the instructions of the
Clearing Agency. None of the Issuer, the Note Registrar, or the Trustee shall be
liable for any delay in delivery of such instructions and may conclusively rely
on, and shall be protected in relying on, such instructions. Upon the issuance
of Definitive Series II-A CP Notes, the Trustee and the Issuer shall recognize
the Holders of such Definitive Series II-A CP Notes as Noteholders.

Section 2.14 Series II-A CP Note Issuance Procedures.

(a) On the initial Closing Date, the Issuer shall execute and the Trustee shall
authenticate and deliver the Master Series II-A CP Note, which shall not contain
a specified principal amount but shall represent the entire amount of Series
II-A CP Notes Outstanding from time to time hereunder; provided that the maximum
principal aggregate amount of the Series II-A CP Notes shall not exceed
$150,000,000 at any time. The Master Series II-A CP Note shall be held by
Trustee as Issuing Agent and custodian for the Depository.

 

16



--------------------------------------------------------------------------------

(b) From time to time during the term of this Indenture and subject to the terms
and conditions hereof, and upon the Trustee’s timely receipt of written or
telecopy instructions, notice transmitted directly to the Trustee’s computers or
in such manner as the Trustee then employs as its normal business practice
(collectively, “Instructions”), not later than 5:00 p.m., New York City time, on
a Business Day, from an Authorized Representative, on the day immediately
preceding the day of issuance ( to be followed up by the Issuer’s entry in the
“MMI/OIS” system (or any successor to such system) not later than 11:00 a.m.,
New York City time on the day of issuance) of any Definitive Series II-A CP
Notes (in the case of instructions from an Authorized Representative) the
Trustee shall withdraw the respective Definitive Series II-A CP Notes from
safekeeping and in accordance with the Instructions so received, take the
following actions with respect to each such Definitive Series II-A CP Notes:

(i) date each such Definitive Series II-A CP Notes the date of issuance thereof
(which shall be a Business Day) and insert the maturity date thereof (provided
that the Authorized Representative shall ensure that such date is a Business Day
and that it shall not less than 27 days or more than 270 days from the date of
issue) and the face amount (provided that the Authorized Representative shall
ensure that such face amount is not less than $100,000) thereof in figures;

(ii) authenticate (by countersigning) each such Definitive Series II-A CP Notes
in the appropriate space provided thereon; and

(iii) deliver in the Borough of Manhattan south of Chambers Street each such
Definitive Series II-A CP Notes to the person designated by such Authorized
Representative against Payment in immediately available funds of the principal
amount of Series II-A CP Notes.

(c) In the case of Book-Entry Series II-A CP Notes, from time to time during the
term of this Indenture and subject to the terms and conditions hereof, and upon
the Trustee’s timely receipt of written or telecopy instructions, notice
transmitted directly to the Trustee’s computers or in such a manner as the
Trustee then employs as its normal business practices, and confirmed by the
Issuer by the submission of an Issuance Notice, not later than 5:00 p.m., New
York City time, on a Business Day, from an Authorized Representative, on the day
immediately preceding the day of issuance ( to be followed up by the Issuer’s
entry in the “MMI/OIS” system (or any successor to such system) not later than
11:00 a.m., New York City time on the day of issuance) of any Book-Entry Series
II-A CP Notes (in the case of instructions from an Authorized Representative)
the Trustee shall give issuance instructions for the issuance of Book-Entry
Series II-A CP Notes to the Clearing Agency in a manner set forth in, and take
other actions as are required by, the Letter of Representations and the
Certificate Agreement. Instructions for the issuance of Book-Entry Series II-A
CP Notes shall include the following information with respect to each Book-Entry
Series II-A CP Note:

 

  (i) the date of issuance of each such Book-Entry Series II-A CP Note (which
shall be a Business Day);

 

17



--------------------------------------------------------------------------------

  (ii) the maturity date of each such Book-Entry Series II-A CP Note (provided
that the Authorized Representative shall ensure that such date is a Business Day
and that it shall not be less than 27 days or more than 270 days from the date
of issue);

 

  (iii) the face amount (provided that the Authorized Representative shall
ensure that such face amount is not less than $100,000) in figures; and

 

  (iv) the Interest Rate or discount factor.

Notwithstanding the foregoing, instructions with respect to Book-Entry Series
II-A CP Notes to be issued on the date of this Agreement shall be provided not
later than 9:00 a.m., New York City time, on the date of issuance to be followed
up by the Issuer’s entry in the “MMI/OIS” system not later than 11:00 a.m., New
York City time on the day of issuance.

(d) Trustee shall send a report (by telecopy or other means permitted hereunder)
except if otherwise provided to the Issuer on a monthly basis of the Trustee’s
issuance of Series II-A CP Notes under this Section 2.14, including the maturity
date and face amounts of each Series II-A CP Note issued.

(e) Instructions must be received by the Trustee by 5:00 p.m., New York City
time, on a Business Day, on the day immediately preceding the day of issuance,
for physical issuance or for book-entry issuance ( to be followed up by the
Issuer’s entry in the “MMI/OIS” system (or any successor to such system) not
later than 11:00 a.m., New York City time on the day of issuance).

(f) The Issuer understands that although Trustee has been instructed to deliver
Series II-A CP Notes against payment, delivery of Series II-A CP Notes may, in
accordance with the custom prevailing in the commercial paper market, be made
before receipt of payment in immediately available funds. Therefore, once
Trustee has delivered a Series II-A CP Note as instructed by the Issuer, the
Issuer shall bear the risk that a Series II-A CP Note purchaser fails to remit
payment for the Series II-A CP Note. Trustee shall have no liability to the
Issuer for any failure or inability on the part of a purchaser to make payment
for Series II-A CP Notes. Nothing in this Agreement shall require Trustee to
purchase any Series II-A CP Note or expend its own funds for the purchase price
of a Series II-A CP Note or Series II-A CP Notes.

(g) Except as may otherwise be provided in the Letter of Representations, if at
any time the Issuer instructs Trustee to cease issuing Definitive Series II-A CP
Notes and to issue only Book-Entry Series II-A CP Notes, the Trustee agrees that
all Series II-A CP Notes will be issued as Book-Entry Series II-A CP Notes and
that no Definitive Series II-A CP Notes shall be exchanged for Book-Entry Series
II-A CP Notes unless and until the Trustee have received written instructions
from an Authorized Representative to the contrary.

(h) It is understood that Trustee is not under any obligation to assess or
review the financial condition or credit worthiness of any person to or for
whose account Trustee is instructed to deliver a Series II-A CP Note pursuant to
instructions from an Authorized Representative or to advise the Issuer as to the
results of any such appraisal or investigation

 

18



--------------------------------------------------------------------------------

Trustee may have conducted on its own or of any adverse information concerning
any such person that may in any way have come to Trustee’s attention.

(i) It is understood that the Clearing Agency may request the delivery of
Definitive Series II-A CP Notes in exchange for Book-Entry Series II-A CP Notes
upon the termination of the Clearing Agency’s services pursuant to the Clearing
Agency Letter of Representations. Accordingly, upon such termination, Trustee is
authorized to complete and deliver Definitive Series II-A CP Notes in partial or
complete substitution for Book-Entry Series II-A CP Notes of the same face
amount and maturity as requested by the Clearing Agency. Upon the completion or
delivery of any such Definitive Series II-A CP Notes, Trustee shall annotate its
records regarding the Master Series II-A CP Note with respect to such Book-Entry
Series II-A CP Notes to reflect a corresponding reduction in the face amount of
the Outstanding Book-Entry Series II-A CP Notes. Trustee’s authority to so
complete and deliver such Definitive Series II-A CP Notes shall be irrevocable
at all times from the time a Book-Entry Series II-A CP Note is purchased until
the indebtedness evidenced thereby is paid in full.

(j) If Trustee shall receive instructions (confirmed in writing in accordance
with this Indenture) from the Issuer not to issue or deliver Series II-A CP
Notes, until revoked in writing or superseded by further written instructions
from the Issuer, Trustee shall not issue or deliver Series II-A CP Notes,
provided, however, that, Trustee shall be required to deliver Series II-A CP
Notes in respect of agreements for the sale of Series II-A CP Notes concluded by
an Authorized Representative prior to receipt by the Authorized Representative
of notice of such instructions from the Issuer, if the Authorized Representative
shall have confirmed such delivery to Trustee in writing prior to Trustee’s
delivery of the Series II-A CP Notes. For purposes of this Section (i), Trustee
may rely on written notice given or delivered to Trustee by an Authorized
Representative as to whether any particular Series II-A CP Notes are to be
issued in respect of such agreements concluded by such Authorized
Representative, and Trustee shall have no obligation to make any other or
further investigation.

(k) Each issuance of Series II-A CP Notes hereunder shall be subject to the
conditions (to be monitored by the Issuer) that: (i) each representation,
warranty and covenant of the Issuer contained in this Indenture is satisfied on
the date of such issuance, (ii) there shall be no occurrence and continuance of
an Event of Default that remains uncured, and (iii) there shall have been
confirmed by the Securities Intermediary to the Trustee, on or prior to 12:00
noon, New York City time, that there is no Margin Value Deficiency (i.e., the
aggregate Series II-A CP Note Principal Outstanding immediately after such
issuance, taking into account any concurrent maturities and redemptions, shall
not exceed the Margin Value), and no issuance shall occur unless these
conditions are satisfied. Notwithstanding the foregoing, the confirmation from
the Securities Intermediary with respect to Book-Entry Series II-A CP Notes to
be issued on the date of this Agreement shall be provided not later than 2:30
p.m., New York City time, on the date of issuance, or promptly thereafter.

Section 2.15 Payment of Interest and Principal; Optional Redemption.

(a) Each Series II-A CP Note shall either (i) be sold at a discount to the face
or par amount thereof and not bear interest or (ii) accrue interest at the
stated Series II-A CP Note Rate

 

19



--------------------------------------------------------------------------------

and such interest shall be payable on each Interest Payment Date. If Series II-A
CP Notes are issued with Interest, such Interest shall be computed on each such
Series II-A CP Note on the basis of a 360-day year and the actual number of days
elapsed in each Interest Accrual Period. The principal of the Series II-A CP
Notes shall be payable on the related Maturity Date. Notwithstanding the
foregoing, the entire unpaid principal amount of the Series II-A CP Notes shall
be due and payable, if not previously paid, on the date on which an Event of
Default shall have occurred and be continuing, if the Trustee, or Majority CP
Holders have declared the Series II-A CP Notes to be immediately due and payable
in the manner provided in Section 5.02. All principal payments on the Series
II-A CP Notes shall be made to the Series II-A CP Noteholders entitled thereto.

(b) By 11:00 a.m., New York City time, on each Payment Date, Issuer shall
transfer to Paying Agent for deposit in the Note Account immediately available
funds at least equal to the sum of any Series II-A CP Note Interest and the
aggregate principal amount of all Series II-A CP Notes maturing on such Payment
Date. In the event Issuer fails to make the payment by such time, the Trustee
may provide DTC with a “refusal to pay” notice. Paying Agent shall then pay on
the Payment Date to each holder of the Series II-A CP Notes (which may, in the
case of Book-Entry Series II-A CP Notes held by Paying Agent pursuant to the
Certificate Agreement, be the Clearing Agency or a nominee of the Clearing
Agency), (i) Series II-A CP Note Interest, if any, and (ii) the principal amount
of all Series II-A CP Notes maturing on such Payment Date that are presented to
Paying Agent for payment at or prior to 3:00 p.m., New York City time, on such
day (or if presented after 3:00 p.m., New York City time, then on the next
succeeding Business Day) to the extent of funds available in the Note Account.
Upon payment by Paying Agent as aforesaid, Paying Agent shall mark Definitive
Series II-A CP Note(s) presented as paid, cancel such Definitive Series II-A CP
Note(s) and dispose of such cancelled Definitive Series II-A CP Notes in
accordance with Section 2.10 of this Indenture. After payment of any matured
Book-Entry Series II-A CP Note, Paying Agent shall also annotate its records to
reflect the remaining aggregate Outstanding principal amount of Book-Entry
Series II-A CP Notes in accordance with the Letter of Representations.

(c) Any Series II-A CP Note Interest and principal payable on the Maturity Date
of any Definitive Series II-A CP Note shall be paid on the applicable Payment
Date (to the extent of funds available in the Note Account) to the Person in
whose name such Series II-A CP Note is registered on the Record Date by check
mailed first-class postage prepaid to such Person’s address as it appears on the
Note Register on such Record Date or, upon written request made to the Paying
Agent with a copy to the Trustee, if the Trustee is not the Paying Agent, at
least five Business Days prior to the related Record Date, by the Holder of a
Series II-A CP Note by wire transfer in immediately available funds to an
account specified in the request and at the expense of such Series II-A CP
Noteholder.

(d) Upon the request of a Series II-A CP Noteholder, the Issuer may agree to
(but in no event shall Issuer be required to) redeem some or all of such
Noteholder’s Series II-A CP Notes. If the Issuer agrees to such a redemption,
the Issuer shall immediately notify the Trustee of the particular Series II-A CP
Notes to be redeemed, including the related Maturity Date (and the new
redemption date), the principal amount of the redemption and the CUSIP number.
The Trustee and the Issuer shall agree upon the procedures to be followed to
execute such redemption

 

20



--------------------------------------------------------------------------------

request. For all purposes hereunder, the redemption date shall be deemed to be
the new Maturity Date for such Series II-A CP Notes so redeemed.

Section 2.16 CUSIP Numbers.

The Issuer in issuing the Series II-A CP Notes may use “CUSIP” numbers (if then
generally in use), and, if so, the Trustee shall use “CUSIP” numbers in notices
of redemption as a convenience to Holders; provided that any such notice may
state that no representation is made as to the correctness of such numbers
either as printed on the Series II-A CP Notes or as contained in any notice of a
redemption and that reliance may be placed only on the other identification
numbers printed on the Series II-A CP Notes, and any such redemption shall not
be affected by any defect in or omission of such numbers. The Issuer will
promptly notify the Trustee in writing of any change in the “CUSIP” numbers.

Article III.

REPRESENTATIONS AND COVENANTS OF ISSUER

Section 3.01 Representations and Warranties of the Issuer—General. The Issuer
hereby represents and warrants to the Trustee and the Series II-A CP
Noteholders, as of the Closing Date:

 

  (a) Organization and Good Standing. The Issuer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has full power, authority and legal right to own its properties and
conduct its business as such properties are presently owned and such business is
presently conducted, and to execute, deliver and perform its obligations under
this Indenture and the Collateral Account Control Agreement and to execute and
deliver to the Trustee the Series II-A CP Notes pursuant hereto.

 

  (b) Due Authorization; Enforceability. The execution and delivery of this
Indenture and the Collateral Account Control Agreement have been duly authorized
by the Issuer by all necessary action on its part. This Indenture, and the
Collateral Account Control Agreement each constitutes the legal, valid and
binding obligation of the Issuer, enforceable against it in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereinafter
in effect, affecting the enforcement of creditors’ rights in general and except
as such enforceability may be limited by general principles of equity (whether
considered in a proceeding at law or in equity).

 

  (c)

No Conflicts. The execution, delivery and performance of this Indenture and the
Collateral Account Control Agreement, the execution and delivery of the Notes,
and the performance of the transactions contemplated under the Basic Documents
by the Issuer, do not (i) contravene its Articles of Incorporation or any other
agreements pursuant to which it is organized, (ii) violate any provision of, or
require any filing (except for the filings under the UCC required by this
Agreement, each of which has been duly made and is in full force and effect),
registration, consent or approval under, any law, rule,

 

21



--------------------------------------------------------------------------------

  regulation, order, writ, judgment, injunction, decree, determination or award
presently in effect having applicability to the Issuer, except for such filings,
registrations, consents or approvals as have already been obtained and are in
full force and effect, (iii) result in a breach of or constitute a default or
require any consent under any indenture or loan or credit agreement or any other
agreement, lease or instrument to which the Issuer is a party or by which it or
its properties may be bound or affected except those as to which a consent or
waiver has been obtained and is in full force and effect and an executed copy of
which has been delivered to the Trustee, or (iv) result in, or require, the
creation or imposition of any Lien upon or with respect to any of the properties
now owned or hereafter acquired by the Issuer other than as specifically
contemplated by this Agreement.

 

  (d) Use of Proceeds. No proceeds of the issuance of any Series II-A CP Note
will be used by the Issuer to purchase or carry any margin security within the
meaning of, or otherwise contravene or conflict with any of, Regulations T, U or
X of the Board of Governors of the Federal Reserve System.

 

  (e) Certain Security Interest Representations. The Issuer further represents
and warrants as follows with respect to the security interest in the Collateral
granted to the Trustee hereunder:

(i) This Agreement creates a valid and continuing security interest (as defined
in the UCC) in the Collateral pledged hereunder in favor of the Trustee, which
security interest is prior to all other Liens and is enforceable as such as
against creditors of and purchasers from the Issuer.

(ii) The Issuer has taken or caused to be taken all steps necessary to perfect
the security interest against the Collateral.

(iii) At the time of conveyance hereunder the Issuer owned and had good and
marketable title to the Collateral free and clear of any Lien, claim or
encumbrance of any Person (other than Permitted Liens and Liens, if any, which
by their terms are released in full upon conveyance hereunder).

(iv) The Issuer has caused the filing of all appropriate financing statements in
the proper filing office in the appropriate jurisdictions under applicable law
in order to perfect the grant of the Collateral to the Trustee hereunder.

(v) Other than the transfer to the Trustee pursuant to this Agreement, and any
Liens or encumbrances which by their terms or otherwise are released in full
upon conveyance hereunder, the Issuer has not pledged, assigned, sold, granted a
security interest in, or otherwise conveyed any of the Collateral. The Issuer
has not authorized the filing of and is not aware of any financing statements
against the Issuer that include a description of collateral covering the
Collateral Notes other than any financing statement relating to the transfers
hereunder or that has been or is being terminated or that relates to a Lien that
is or was released in full upon or prior to the transfer hereunder. The Issuer
is not aware of any judgment or tax lien filings against the Issuer.

 

22



--------------------------------------------------------------------------------

For the purposes of the representations and warranties contained in this
Section 3.01 and made by the Issuer on the initial Closing Date, “Series II-A CP
Notes” shall mean the Series II-A CP Notes issued on such Closing Date. The
representations and warranties set forth in this Section 3.01 shall survive the
grant and assignment of the respective Collateral to the Trustee. The Issuer
hereby represents and warrants to the Trustee, as of each Closing Date that the
representations and warranties of the Issuer set forth in this Section 3.01 are
true and correct as of such date. Upon discovery by the Issuer of a breach of
any of the foregoing representations and warranties, the Issuer shall give
written notice to the Series II-A CP Noteholders, within two (2) Business Days
following such discovery.

Section 3.02 General Covenants of the Issuer.

The Issuer hereby covenants that:

 

  (a) Preservation of Legal Existence. It will preserve and maintain its legal
existence, rights, franchises and privileges in the jurisdiction of its
formation, and qualify and remain qualified in good standing in each
jurisdiction in which the ownership or lease of property or the conduct of its
business requires such qualification, licenses or approvals.

 

  (b) Reporting Requirements. Unless the Trustee (upon written direction of a
Majority of Series II-A CP Noteholders) shall otherwise consent in writing, the
Issuer shall furnish to the Trustee and the Trustee will furnish to the Series
II-A CP Noteholders:

Event of Default. As soon as possible, and in any event within five Business
Days after the Issuer has knowledge of the occurrence of any Event of Default, a
written statement of an Authorized Representative of the Issuer describing such
event and the action that the Issuer proposes to take with respect thereto, in
each case in reasonable detail.

 

  (c) Issuer’s Covenants and Agreements. The Issuer will duly observe and
perform all covenants and agreements of the Issuer set forth in this Indenture
and the Collateral Account Control Agreement.

 

  (d) Security Interests. Except for the grants and assignments hereunder, the
Issuer will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien (other than a Permitted Lien),
on any Collateral, whether now existing or hereafter created or arising, or any
interest therein; the Issuer will immediately notify the Trustee of the
existence of any Lien (other than a Permitted Lien) on any Collateral; and the
Issuer shall defend the right, title and interest of the Trustee in, to and
under the Collateral, whether now existing or hereafter created or arising,
against all claims of third parties claiming through or under the Issuer,
including, but not limited to, the filing of any continuation statements
required by applicable law.

Upon discovery by an Authorized Representative of the Issuer of a breach of any
of the foregoing covenants, the Issuer shall give written notice to the other
parties hereto, and to the Series II-A CP Noteholders, within two Business Days
following such discovery. Upon receipt by a Designated Officer of the Trustee of
written notice of a breach of any of the foregoing covenants, the Trustee shall
give written notice to the other parties to hereto, and to the Series II-A CP
Noteholders, within two Business Days following receipt of such written notice.

 

23



--------------------------------------------------------------------------------

Section 3.03 Collateral Maintenance; Substitution; Trustee Daily Collateral
Reports.

On the initial Closing Date, the Issuer shall have deposited in the Collateral
Account, Eligible Collateral with a Margin Value of not less than the Obligation
Amount. At or before 1:00 p.m. New York City time each Business Day thereafter,
Securities Intermediary will determine the Margin Value of the Collateral, in
accordance with Article III of the Collateral Account Control Agreement. If the
Securities Intermediary notifies the Issuer at or before 1:00 p.m. New York City
time on any Business Day of the existence of a Margin Deficiency (taking into
account any new issuance, maturities or redemptions), then on or before 3:30
p.m. New York City time on such Business Day, the Issuer shall deliver to
Securities Intermediary for deposit into the Collateral Account an amount of
Collateral at least equal to the Margin Deficiency. If the Securities
Intermediary notifies the Issuer after 1:00 p.m. New York City time on any
Business Day of the existence of a Margin Deficiency, the Issuer shall use its
best efforts to deliver on or before the close of business on such Business Day,
to Securities Intermediary for deposit into the Collateral Account an amount of
Collateral at least equal to the Margin Deficiency; provided, however, that in
no case shall the Issuer deliver such Collateral after 1:00 p.m. New York City
time on the following Business Day.

Assuming that Securities Intermediary has not received a Notice of Exclusive
Control (in the form of Exhibit C hereto) from the Trustee, as Secured Party,
pursuant to Section 5.04, and provided that there shall not be a Collateral
Deficiency immediately after any substitution referred to herein, the Issuer
shall be permitted at any time prior to 3:30 p.m. New York City time during any
Business Day, to substitute new Eligible Collateral for existing Eligible
Collateral in the Collateral Account having at least the same market value as
the Eligible Collateral for which the substitution is made held; provided
however that on any Business Day on which new Series II-A CP Notes are being
issued, no such substitutions shall be permitted after 12:00 noon New York City
time. Such substitutions shall be effectuated by the Securities Intermediary
upon receipt of Oral or Written Instructions of the Issuer in the manner
specified in Article III of the Collateral Account Control Agreement.

The Trustee shall obtain from the Securities Intermediary’s data base, Access
Edge, the information needed to prepare and shall prepare and deliver a Daily
Collateral Report on each Business Day to the Issuer. The Daily Collateral
Report shall be made available through GCT Investor Reporting to beneficial
owners of the Series II-A CP Notes requesting such access.

Section 3.04 Money for Series II-A CP Note Payments to Be Held in Trust.

The Issuer will cause each Paying Agent other than the Trustee to execute and
deliver to the Trustee an instrument in which that Paying Agent agrees with the
Trustee that it will, and the Trustee hereby agrees in its capacity as Paying
Agent, subject to the provisions of this Section, that it will:

(i) hold all sums held by it for the payment of amounts due on the Series II-A
CP Notes in trust for the benefit of the Persons entitled to them until those
sums are paid to the Persons entitled to them or otherwise disposed of as
provided in this Indenture, and pay those sums to the Persons entitled to them
as provided in this Indenture;

 

24



--------------------------------------------------------------------------------

(ii) give the Issuer and the Trustee notice of any default by the Issuer in the
making of any payment required to be made on the Series II-A CP Notes of which
it has actual knowledge;

(iii) at any time during the continuance of any payment default on the Series
II-A CP Notes, upon the written request of the Trustee, forthwith pay to the
Trustee all sums held in trust by it for the payment of Notes;

(iv) immediately resign as a Paying Agent and forthwith pay to the Trustee all
sums held by it in trust for the payment of Series II-A CP Notes if at any time
it ceases to meet the standards required to be met for a Paying Agent at the
time of its appointment; and

(v) withhold from any payments made by it on any Series II-A CP Notes of any
applicable withholding taxes imposed on them and comply with any applicable
withholding reporting requirements.

To obtain the satisfaction and discharge of this Indenture or for any other
purpose, the Issuer may at any time in writing direct any Paying Agent to pay to
the Trustee all sums held in trust by the Paying Agent. Those sums shall be held
by the Trustee upon the same trusts as those upon which they were held by the
Paying Agent. Upon that payment by any Paying Agent to the Trustee, that Paying
Agent shall be released from all further liability regarding that money.

Section 3.05 Unclaimed Funds.

On the request of the Issuer, any money deposited with the Trustee or any Paying
Agent, or then held by the Issuer, in trust for the payment of the principal of
or interest on any Series II-A CP Note and remaining unclaimed for two years
after it has become due and payable shall be paid to the Issuer. The Holder of
the Series II-A CP Note on which payment was due shall thereafter look only to
the Issuer for payment as an unsecured general creditor. All liability of the
Trustee or the Paying Agent regarding that trust money to the extent so paid to
the Issuer shall thereupon cease. The Trustee or the Paying Agent, before being
required to make any payment, may at the expense of the Issuer cause to be
published once, in a newspaper of general circulation published in the English
language and customarily published on each Business Day in New York, New York
and in the city in which the principal corporate trust office of the Trustee is
located, notice that such money remains unclaimed and that, after a date
specified therein, which shall be not less than 30 days from the date of the
publication, any unclaimed balance of that money then remaining will be repaid
to the Issuer. The Trustee may also adopt and employ, at the expense of the
Issuer, any other reasonable means of notification of a release of payment
(including mailing notice of the release to Series II-A CP Noteholders whose
Series II-A CP Notes have been called but have not been surrendered for
redemption or whose right to monies payable but not claimed is determinable from
the records of any Paying Agent, such notice to be mailed to the last address of
record of each such Series II-A CP Noteholder).

Section 3.06 Successor Substituted.

Upon any consolidation or merger or any transfer of the assets of the Issuer
substantially as an entirety, the Person formed by or surviving the
consolidation or merger (if other than the

 

25



--------------------------------------------------------------------------------

Issuer) or the Person to which the transfer is made shall succeed to, and be
substituted for, and may exercise every right and power of, the Issuer under
this Indenture with the same effect as if that Person had been named as the
Issuer. The entity that was the Issuer prior to the transfer shall be released
from its obligations under this Indenture as Issuer immediately upon the
effectiveness of the transfer, but shall not be released from any obligations or
liabilities to the Trustee or the Series II-A CP Noteholders arising prior to
such effectiveness.

Section 3.07 Authorized Representative

The Issuer has furnished to the Trustee, and from time to time thereafter may
furnish to the Trustee and shall furnish to you upon the Trustee’s request,
certificates (“Incumbency Certificates”) of a responsible officer of the Issuer
certifying the incumbency and specimen signatures of officers or agents of the
Issuer authorized to execute Series II-A CP Notes on behalf of the Issuer by
manual or facsimile signature and/or to take other action hereunder on behalf of
the Issuer (each an “Authorized Representative”). Until the Trustee has received
a subsequent incumbency certificate of the Issuer, the Trustee is entitled to
conclusively rely on the last such certificate delivered to the Trustee for
purposes of determining the Authorized Representatives. The Trustee shall not
have any responsibility to the Issuer to determine by whom or by what means a
facsimile signature may have been affixed on the Series II-A CP Notes, or to
determine whether any facsimile or manual signature resembles the specimen
signature(s) filed with the Trustee by a duly authorized officer of the Issuer.
Any Series II-A CP Note bearing the manual or facsimile signature of a person
who is an Authorized Representative on the date such signature is affixed shall
be binding on the Issuer after the authentication thereof by Trustee
notwithstanding that such person shall have died or shall have otherwise ceased
to hold his office on the date such Series II-A CP Note is countersigned or
delivered to the Trustee.

Article IV.

SATISFACTION AND DISCHARGE

Section 4.01 Satisfaction and Discharge.

This Indenture shall cease to be of further effect with respect to the Series
II-A CP Notes, except as to (a) rights of registration of transfer and exchange,
(b) substitution of mutilated, destroyed, lost or stolen Notes, (c) the rights
of Series II-A CP Noteholders to receive payments of principal of and interest
on the Notes, (d) the rights and immunities of the Trustee under this Indenture,
including the rights of the Trustee under Section 6.07 and the obligations of
the Trustee under Section 4.02 and (e) the rights of Series II-A CP Noteholders
as beneficiaries of this Indenture regarding property deposited under
Section 4.02 with the Trustee and payable to any of them, and the Trustee shall
execute proper instruments acknowledging satisfaction and discharge of this
Indenture with respect to those Series II-A CP Notes, on demand of and at the
expense of the Issuer, when either:

(i) All Series II-A CP Notes theretofore authenticated and delivered have been
delivered to the Trustee for cancellation (other than (A) Series II-A CP Notes
that have been destroyed, lost, or stolen and that have been replaced or paid as
provided in Section 2.06 and (B) Series II-A CP Notes for whose full payment
money has

 

26



--------------------------------------------------------------------------------

theretofore been deposited in trust or segregated and held in trust by the
Issuer and thereafter repaid to the Issuer or discharged from such trust, as
provided in Section 4.02); or

(ii) (A) the Issuer has deposited or caused to be deposited with the Trustee all
other sums payable hereunder by the Issuer; and

(B) the Issuer has delivered to the Trustee an Officer’s Certificate of the
Issuer stating that all amounts payable under this Indenture to the Series II-A
CP Noteholders have been paid.

Notwithstanding the satisfaction and discharge of this Indenture or the earlier
resignation or removal of the Trustee, the obligations of the Issuer to the
Trustee under Section 6.07 and of the Trustee to the Series II-A CP Noteholders
under Section 4.02 shall survive such satisfaction and disharge.

Section 4.02 Application of Trust Money.

All monies deposited with the Trustee pursuant to Section 4.01 shall be held in
trust and applied by it in accordance with the provisions of the Series II-A CP
Notes and this Indenture to make payments of all sums due and to become due on
the Series II-A CP Notes for principal and interest to the Series II-A CP
Noteholders for whose payment the monies have been deposited with the Trustee.
These payments may be made either directly or through any Paying Agent, as the
Trustee may determine. These monies need not be segregated from other funds
except to the extent required herein.

Article V.

DEFAULTS AND REMEDIES

Section 5.01 Events of Default.

 

  (a)

The occurrence of any one of the following shall constitute a default (each an
“Event of Default”) by Issuer hereunder: (i) if Issuer shall fail to pay any
(A) Series II-A CP Note Principal, within five (5) days after the date on which
such payment shall become due and payable, or declared due and payable, or
(B) Series II-A CP Note Interest, if any, within five (5) days after the date on
which such payment of interest shall become due and payable, or declared due and
payable; (ii) if Issuer shall fail to pledge additional Collateral as required
under Section 3.03 hereof; (iii) if Issuer shall default in the performance or
observance of any other of its obligations under this Indenture or the
Collateral Account Control Agreement and such default shall remain uncured for a
period of fifteen (15) days after notice from Trustee; (iv) if any
representation, warranty, statement, report or certificate made or delivered by
Issuer or any of its officers, employees or agents, to the Trustee or Series
II-A CP Noteholders as required hereunder, is not true and correct in any
material respect when made or deemed made; (v) if Issuer shall (A) become
insolvent, (B) not be paying its debts generally as such debts become due,
(C) make an assignment for the benefit of creditors or cause or suffer any of
their respective assets to come within the possession of any receiver, trustee
or custodian, (D) have a petition filed by or against

 

27



--------------------------------------------------------------------------------

  Issuer under the Bankruptcy Reform Act of 1978, as amended, or any similar law
or regulation, (E) have any of its assets attached, seized or levied upon, or
(F) otherwise become the subject of any insolvency or creditor enforcement
proceedings, provided however, that any involuntary petition or other proceeding
against Issuer shall not be an Event of Default unless an order for relief is
entered or such proceeding remains undismissed for at least sixty (60) days; or
(vi) if this Indenture, any Series II-A CP Note, or the Collateral Account
Control Agreement, shall cease to be in full force and effect, shall be declared
null and void, shall be revoked or terminated or shall be subject to any contest
by Issuer as to their validity and/or enforceability, for any reason, or if
Issuer shall for any reason deny any further liability to the Series II-A CP
Noteholders hereunder and thereunder.

 

  (b) Within five days after the occurence of an Event of Default described in
Section 5.01(iii) thorough (vi), the Issuer shall deliver to the Trustee written
notice in the form of an Officer’s Certificate stating the particulars of any
event that with the giving of notice or the lapse of time or both would become
an Event of Default, its status, and what action the Issuer is taking or
proposes to take regarding the event.

 

  (c) Upon the occurrence and during the continuance of any Event of Default,
Issuer may not request the issuance of any additional Series II-A CP Notes under
this Indenture, and Trustee may then forthwith cease authenticating and issuing
any additional Series II-A CP Notes under this Indenture without any notice to
Issuer.

Section 5.02 Acceleration of Maturity; Rescission and Annulment.

 

  (a) If an Event of Default in clause (v)(C), (D), (E) or (F) of the definition
thereof shall occur, the unpaid principal amount of the Notes, together with
accrued and unpaid interest on the Series II-A CP Notes through the date of
acceleration, shall become immediately due and payable and no notice to such
effect from the Issuer, any Series II-A CP Noteholder or any other Person to the
Trustee shall be required. Upon the occurrence and during the continuance of an
Event of Default described in Sections 5.01(i) or (ii), and upon the receipt of
any notice of an Event of Default pursuant to Section 5.01(b), the Majority
Series II-A CP Noteholders may declare all the Series II-A CP Notes to be
immediately due and payable by a notice in writing to the Issuer and to the
Trustee. Upon any such declaration the unpaid principal amount of the Notes,
together with accrued and unpaid interest on the Series II-A CP Notes through
the date of acceleration, shall become immediately due and payable.

 

  (b) If at any time a declaration of acceleration of maturity has been made but
before a judgment or decree for payment of the money due has been obtained by
the Trustee as provided in this Article, the Majority Series II-A CP Noteholders
may rescind and annul the declaration and its consequences by written notice to
the Issuer and the Trustee if:

(i) the Issuer has paid or deposited with the Trustee a sum sufficient to pay:

 

28



--------------------------------------------------------------------------------

1) all payments of principal of and interest on the Series II-A CP Notes and all
other amounts that would then be due under this Indenture or upon the Series
II-A CP Notes if the Event of Default giving rise to the acceleration had not
occurred; and

2) all sums paid or advanced by the Trustee and the reasonable compensation,
expenses, disbursements and advances of the Trustee and their respective agents
and outside counsel; and

(ii) all Events of Default, other than the nonpayment of the principal of the
Series II-A CP Notes that has become due solely by such acceleration, have been
cured or waived as provided in Section 5.14.

No such rescission shall affect any subsequent default or impair any right
consequent thereto.

Section 5.03 Collection of Indebtedness and Suits for Enforcement by Trustee.

The Issuer covenants that upon the acceleration of the maturity of the Series
II-A CP Notes pursuant to Section 5.02 and the demand of the Trustee, the Issuer
will immediately pay to the Trustee for the benefit of the Series II-A CP
Noteholders the whole amount then due and payable on the Series II-A CP Notes
for principal and interest, with interest upon the overdue principal and, to the
extent that payments of such interest shall be legally enforceable, upon overdue
installments of interest, in the order set forth herein and, in addition
thereto, any further amount necessary to cover the costs and expenses of
collection, including the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel.

If the Issuer fails to pay these amounts forthwith upon the demand of the
Trustee, the Trustee, in its own name and as Trustee of an express trust, may
institute a proceeding for the collection of the sums so due and unpaid, and may
prosecute the proceeding to judgment or final decree, and may enforce the same
against the Issuer and collect the monies adjudged or decreed to be payable in
the manner provided by law.

If an Event of Default occurs and is continuing, the Trustee may, in its
discretion and subject to the provisions of Section 5.02, Section 5.12 and
Section 6.01, proceed to protect and enforce its rights and the rights of the
Series II-A CP Noteholders under this Indenture by whatever appropriate
proceedings the Trustee may deem necessary to protect and enforce any of those
rights, whether for the specific enforcement of any covenant or agreement
contained in the Collateral Account Control Agreement or in aid of the exercise
of any power granted in this Indenture, or to enforce any other proper remedy or
legal or equitable right vested in the Trustee by law.

If proceedings relating to the Issuer under Title 11 of the United States Code
or any other applicable federal or state bankruptcy, insolvency, or other
similar law are pending, or if a receiver, assignee, or trustee in bankruptcy or
reorganization, liquidator, sequestrator, or similar official has been appointed
for or taken possession of the Issuer or its property, or if any other
comparable judicial proceedings relating to the Issuer or the creditors or
property of the Issuer are pending, then regardless of whether the principal of
any Series II-A CP Notes shall then be payable by their terms or by declaration
or otherwise and regardless of whether the Trustee has

 

29



--------------------------------------------------------------------------------

made any demand pursuant to this Section, the Trustee shall be entitled and
empowered, by intervention in the proceedings or otherwise:

 

  (a) to file and prove a claim for the whole amount of principal and interest
owing and unpaid on the Series II-A CP Notes, and to file any other papers or
documents that may be appropriate to have the claims of the Trustee and of the
Series II-A CP Noteholders allowed in any proceedings relating to the Issuer
upon the Notes, or to the creditors or property of the Issuer,

 

  (b) to vote on behalf of the Series II-A CP Noteholders in any election of a
trustee or a standby trustee in any arrangement, reorganization, liquidation, or
other bankruptcy or insolvency proceedings or in any election of any Person
performing similar functions in comparable proceedings, and

 

  (c) to collect any monies or other property payable or deliverable on any such
claims, and to distribute all amounts received on the claims of the Series II-A
CP Noteholders and of the Trustee on their behalf,

and any trustee, receiver, liquidator, custodian, or other similar official is
authorized by each of the Series II-A CP Noteholders to make payments to the
Trustee, and, if the Trustee consents to payments going directly to the Series
II-A CP Noteholders, to pay to the Trustee such amounts as shall be sufficient
to cover reasonable compensation to the Trustee, each predecessor Trustee, and
their respective agents, attorneys, and counsel, and all other expenses and
liabilities incurred (including attorneys’ fees and expenses), and all advances
made, by the Trustee and each predecessor Trustee except as shall have been
determined to have been caused by its own gross negligence or willful
misconduct.

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or vote for or accept or adopt on behalf of any Series II-A CP
Noteholders any plan of reorganization, arrangement, adjustment, or composition
affecting the Series II-A CP Notes or the rights of any Series II-A CP
Noteholder, or to authorize the Trustee to vote regarding the claim of any
Series II-A CP Noteholder in any such proceeding except, as aforesaid, to vote
for the election of a trustee in bankruptcy or Person performing similar
functions.

In any proceedings involving this Indenture or the Series II-A CP Notes the
Trustee shall represent all the Series II-A CP Noteholders, and it shall not be
necessary to make any Series II-A CP Noteholders parties to the proceedings.

Section 5.04 Remedies.

 

  (a) If an Event of Default has occurred and is continuing and the maturity of
the Series II-A CP Notes has been accelerated, the Trustee shall immediately
provide to the Securities Intermediary a Notice of Exclusive Control in the form
of Exhibit C hereto, after which Trustee shall have sole and exclusive authority
to issue Oral and Written Instructions with respect to the Collateral Account,
and, subject to Section 5.05, Section 5.12 and Article VI hereof, shall do one
or more of the following:

 

30



--------------------------------------------------------------------------------

(i) institute proceedings in its own name and as trustee for an express trust
for the collection of all amounts then payable on the Series II-A CP Notes or
under this Indenture (whether by declaration or otherwise), enforce any judgment
obtained, and collect from the Collateral Account securing the Series II-A CP
Notes monies adjudged due;

(ii) only if so instructed in writing by all Series II-A CP Noteholders, sell or
liquidate all or a portion of the Collateral at one or more public or private
sales called and conducted in accordance with Section 5.16 to the extent
permitted by law; provided, however, that if the proceeds of such sale or
liquidation distributable to the Series II-A CP Noteholders are insufficient to
discharge in full all amounts then due and unpaid upon the Series II-A CP Notes
for principal and interest, the Trustee shall not proceed with such sale or
liquidation unless the Holders of 100% of the Series II-A CP Notes (other than
any Series II-A CP Notes then held by the Issuer or any Affiliate thereof)
consent in writing thereto;

(iii) institute proceedings from time to time for the complete or partial
foreclosure of this Indenture with respect to the Collateral; and

(iv) exercise any remedies of a secured party under the UCC and take any other
appropriate action to protect and enforce the rights and remedies of the Trustee
or the Series II-A CP Noteholders under this Indenture.

For the purpose of determining the sufficiency or insufficiency in clause
(ii) above, the Trustee shall be provided by the Series II-A CP Noteholders with
and may conclusively rely upon an opinion of an independent investment banking
or accounting firm of national reputation as to the feasibility of the proposed
action and as to the sufficiency of the Collateral for these purposes.

 

  (b) The proceeds of the sale or other liquidation of the Collateral shall be
distributed as follows:

1) first, to the Trustee, all sums paid or advanced by the Trustee and the
reasonable compensation, expenses, disbursements and advances of the Trustee and
its respective agents and outside counsel; and.

2) second, to the payments of principal of and interest on the Series II-A CP
Notes and all other amounts then due under this Indenture or upon the Series
II-A CP Notes.

 

  (c) The Trustee may fix a record date and payment date for any payment to
Series II-A CP Noteholders pursuant to this Section. At least 15 days before
that record date, the Trustee shall mail to each Series II-A CP Noteholder and
the Issuer a notice that states the record date, the payment date and the amount
to be paid.

Section 5.05 Optional Preservation of Trust Assets.

If the Series II-A CP Notes have been declared to be payable under Section 5.02
following an Event of Default and the declaration and its consequences have not
been rescinded

 

31



--------------------------------------------------------------------------------

and annulled, the Trustee may, but need not, elect to maintain possession of the
Collateral. It is the intent of the parties to this Indenture and the Series
II-A CP Noteholders that all principal of and interest on the Series II-A CP
Notes be paid in full when due. The Trustee shall take direction from 100% of
the Series II-A CP Noteholders in determining whether to maintain possession of
the Collateral, and may rely upon an opinion of an independent investment
banking or accounting firm of national reputation addressed to the Trustee as to
the feasibility of the proposed action and as to the sufficiency of the
Collateral for these purposes.

Section 5.06 Trustee May Enforce Claims Without Possession of Notes.

All rights of action and claims under this Indenture or the Series II-A CP Notes
may be prosecuted and enforced by the Trustee without the possession of any of
the Series II-A CP Notes or their production in any proceeding relating to them.
Any proceeding instituted by the Trustee shall be brought in its own name as
Trustee. Any recovery of judgment shall, after provision for the payment of the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel, be for the ratable benefit of the Series II-A CP
Noteholders and any other parties entitled thereto upon which the judgment has
been obtained.

Section 5.07 Limitation on Suits.

No Series II-A CP Noteholder shall have any right to institute any proceedings,
judicial or otherwise, regarding this Indenture, or for the appointment of a
receiver or trustee, or for any other remedy under this Indenture, unless:

 

  (a) Series II-A CP Noteholders of not less than 25% of the Series II-A CP
Notes have made written request to the Trustee to institute the proceeding in
its own name as Trustee;

 

  (b) those Series II-A CP Noteholders have previously given written notice to
the Trustee of a continuing Event of Default;

 

  (c) those Series II-A CP Noteholders have offered to the Trustee indemnity
satisfactory to it against the costs, expenses, and liabilities to be incurred
in compliance with their request;

 

  (d) the Trustee for 60 days after its receipt of that notice, request and
offer of indemnity has failed to institute appropriate proceedings; and

 

  (e) no direction inconsistent with the written request has been given to the
Trustee during the 60-day period by the Majority Series II-A CP Noteholders.

No one or more Series II-A CP Noteholders may in any manner whatever under any
provision of this Indenture affect, disturb, or prejudice the rights of any
other Series II-A CP Noteholder or obtain or seek to obtain priority or
preference over any other Series II-A CP Noteholder or enforce any right under
this Indenture, except in the manner provided in this Indenture and for the
equal and ratable benefit of all the Series II-A CP Noteholders.

If the Trustee receives conflicting or inconsistent requests and indemnity from
two or more groups of Series II-A CP Noteholders, each representing less than
Majority Series II-A CP Noteholders, the Trustee in its sole discretion may
determine what action, if any, shall be taken,

 

32



--------------------------------------------------------------------------------

notwithstanding any other provisions of this Indenture; provided, however, that
the Trustee shall be under no obligation to act until it is directed by the
Majority Series II-A CP Noteholders.

Section 5.08 Unconditional Rights of Series II-A CP Noteholders to Receive
Principal and Interest.

Notwithstanding any other provision in this Indenture, each Series II-A CP
Noteholder shall have the absolute and unconditional right to receive payment of
the principal of and interest on its Series II-A CP Note as that principal and
interest becomes due and payable and to institute suit for the enforcement of
that payment. This right shall not be impaired without the consent of the
affected Series II-A CP Noteholder.

Section 5.09 Restoration of Rights and Remedies.

If the Trustee or any Series II-A CP Noteholder has instituted any proceeding to
enforce any right or remedy under this Indenture and that proceeding has been
discontinued or abandoned, or has been determined adversely to the Trustee or to
the Series II-A CP Noteholder, then the Issuer, the Trustee, and the Series II-A
CP Noteholder shall, subject to any determination in that proceeding, be
restored to their former positions under this Indenture, and thereafter all
rights and remedies of the Trustee and the Series II-A CP Noteholders shall
continue as though no proceeding had been instituted.

Section 5.10 Rights and Remedies Cumulative.

No right, remedy, power, or privilege herein conferred upon or reserved to the
Trustee or to the Series II-A CP Noteholders is intended to be exclusive of any
other right, remedy, power, or privilege. Every right, remedy, power, or
privilege shall be cumulative and in addition to every other right, remedy,
power, or privilege given under this Indenture or now or hereafter existing at
law or in equity or otherwise. The assertion or exercise of any right, remedy,
power, or privilege shall not preclude any other further assertion or the
exercise of any other appropriate right, remedy, power, or privilege.

Section 5.11 Delay or Omission Not Waiver.

No failure to exercise and no delay in exercising, on the part of the Trustee or
of any Series II-A CP Noteholder or other Person, any right, remedy, power, or
privilege upon any Event of Default shall impair that right, remedy, power, or
privilege or constitute a waiver of it or of the Event of Default or an
acquiescence in the Event of Default. Every right, remedy, power, or privilege
given by this Article or by law to the Trustee or to the Series II-A CP
Noteholders may be exercised as often as may be deemed expedient by the Trustee
or by the Series II-A CP Noteholders, as the case may be.

Section 5.12 Rights of Series II-A CP Noteholders to Direct Trustee.

Majority Series II-A CP Noteholders may direct the time, method, and place of
conducting any proceeding for any remedy available to the Trustee regarding the
Series II-A CP Notes or exercising any trust or power conferred on the Trustee
regarding the Notes.

 

33



--------------------------------------------------------------------------------

Notwithstanding the foregoing and subject to Section 6.01:

 

  (a) the Trustee may decline any direction if the Trustee, after being advised
by counsel, determines that the action so directed is in conflict with any rule
of law or with this Indenture, and

 

  (b) the Trustee may decline any direction if the Trustee in good faith, by a
Designated Officer of the Trustee, determines that the proceedings so directed
would be illegal or involve the Trustee in personal liability or be unjustly
prejudicial to Series II-A CP Noteholders not parties to that direction.

Section 5.13 Waiver of Past Defaults.

Prior to the declaration of the acceleration of the maturity of the Series II-A
CP Notes as provided in Section 5.02 (except in the case of subsection (a)(ii)
below), Majority Series II-A CP Noteholders may, on behalf of all the Series
II-A CP Noteholders, waive in writing any past default on the Series II-A CP
Notes and its consequences, except:

 

  (a) a default in the payment of the principal or interest on any Series II-A
CP Note (which may be waived only with the consent of all of the Series II-A CP
Noteholders), or

 

  (b) regarding any of the provisions under Section 9.02 that cannot be modified
or amended without the consent of the Series II-A CP Noteholder of each
outstanding Series II-A CP Note affected.

Upon any written waiver, the default shall cease to exist, and any Event of
Default arising from it shall be deemed to have been cured for every purpose of
this Indenture. No such waiver shall extend to any subsequent or other default
or impair any right consequent to it.

Section 5.14 Undertaking for Costs.

All parties to this Indenture agree, and each Series II-A CP Noteholder by its
acceptance of a Series II-A CP Note shall be deemed to have agreed, that in any
suit for the enforcement of any right or remedy under this Indenture, or in any
suit against the Trustee for any action taken, suffered, or omitted by it as
Trustee, any court may in its discretion require the filing by any party
litigant in the suit of an undertaking to pay the costs of the suit, and that
the court may in its discretion assess reasonable costs, including reasonable
attorneys’ fees and expenses, against any party litigant in the suit, having due
regard to the merits and good faith of the claims or defenses made by that party
litigant. The provisions of this Section shall not apply to any suit instituted
by the Trustee, to any suit instituted by any Series II-A CP Noteholders (in
compliance with Section 5.07) holding in the aggregate not less than 25% of the
principal balance of the outstanding Series II-A CP Notes, or to any suit
instituted by any Series II-A CP Noteholder for the enforcement of the payment
of the principal or interest on any Series II-A CP Note on or after the Payment
Date on which the principal or interest was due (or, in the case of redemption,
on or after the applicable redemption date).

 

34



--------------------------------------------------------------------------------

Section 5.15 Waiver of Stay or Extension Laws.

The Issuer covenants (to the extent that it may lawfully do so) that it will not
at any time insist upon, or plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay or extension law wherever enacted, now or at
any time hereafter in force, that may adversely affect the covenants or the
performance of this Indenture. The Issuer (to the extent that it may lawfully do
so) hereby expressly waives all benefit or advantage of any such law, and
covenants that it will not hinder, delay, or impede the execution of any power
herein granted to the Trustee, but will suffer and permit the execution of every
such power as though no such law had been enacted.

Section 5.16 Sale of Trust Assets.

 

  (a) The method, manner, time, place, and terms of any sale of all or any
portion of the Collateral pursuant to Section 5.04 shall be commercially
reasonable. Any sale of the Collateral by the Trustee shall be deemed to have
been commercially reasonable. The Trustee may from time to time postpone any
sale by public announcement made at the time and place of the sale.

 

  (b) In any sale of all or any portion of the Collateral pursuant to
Section 5.04, any Series II-A CP Noteholder may bid for and purchase the
property offered for sale, and upon compliance with the terms of the sale may
hold, retain, and possess and dispose of the property, without further
accountability, and may, in paying the purchase money for the property, deliver
any outstanding Series II-A CP Notes or claims for interest on the Series II-A
CP Notes in lieu of cash up to the amount that shall, upon distribution of the
net proceeds of the sale, be payable thereon, and those Series II-A CP Notes, if
the amounts so payable are less than the amount due on the Notes, and such
Series II-A CP Notes shall be returned to the Series II-A CP Noteholder after
being appropriately stamped to show partial payment.

 

  (c) The Trustee may bid for and acquire any portion of the Collateral securing
the Series II-A CP Notes in a public sale, and may pay all or part of the
purchase price by crediting against amounts owing to the Trustee under this
Indenture, including, without limitation, the costs, charges and expenses
incurred by the Trustee in connection with the sale notwithstanding the
provisions of Section 6.07.

 

  (d) The Trustee shall execute and deliver an appropriate instrument of
conveyance transferring its interest in any portion of the Collateral upon its
sale. In addition, the Trustee is hereby irrevocably appointed the agent and
attorney-in-fact of the Issuer to transfer and convey its interest in any
portion of the Collateral upon its sale, and to take all action necessary to
effect its sale. No purchaser or transferee of any portion of the Issuer’s
interest in the Collateral shall be bound to ascertain the Trustee’s authority,
inquire into the satisfaction of any conditions precedent, or see to the
application of any monies.

 

35



--------------------------------------------------------------------------------

Section 5.17 Action on Notes.

The Trustee’s right to seek and recover judgment on the Series II-A CP Notes or
under this Indenture shall not be affected by the seeking or obtaining of or
application for any other relief under this Indenture. Neither the Lien of this
Indenture nor any rights or remedies of the Trustee or the Series II-A CP
Noteholders shall be impaired by the recovery of any judgment by the Trustee
against the Issuer or by the levy of any execution under that judgment upon any
portion of the Trust Assets or upon any of the assets of the Issuer. Any money
or property collected by the Trustee shall be applied as specified in
Section 5.04 of this Indenture.

Section 5.18 Limited Rights of Certain Series II-A CP Noteholders.

Neither the Issuer or any Affiliate thereof as Holders of any Series II-A CP
Notes issued pursuant to this Indenture related thereto shall have any rights to
direct the Trustee to take any action in respect of the Series II-A CP Notes
pursuant to this Indenture.

Article VI.

THE TRUSTEE

Section 6.01 Duties of Trustee.

 

  (a) If an Event of Default has occurred and is continuing and the Trustee has
actual knowledge or written notice of that Event of Default, the Trustee shall,
before receiving directions from Majority Series II-A CP Noteholders, exercise
the rights and powers vested in it by this Indenture and use the same degree of
care and skill in their exercise as a prudent Person would exercise or use under
the circumstances in the conduct of his own affairs.

 

  (b) The Trustee undertakes to perform such duties and only such duties as are
specifically set forth in this Indenture, and no implied covenants or
obligations shall be read into this Indenture against the Trustee. In the
absence of willful misconduct or negligence on its part, the Trustee may
conclusively rely (as to their truth and correctness) and shall be fully
protected in relying upon certificates or opinions furnished to the Trustee and
conforming to the requirements of this Indenture.

 

  (c) The Trustee, upon receipt of any resolutions, certificates, statements,
opinions, reports, documents, orders; or other instruments furnished to the
Trustee that are specifically required to be furnished pursuant to any provision
of this Indenture, shall review them to determine whether they substantially
conform to the requirements of this Indenture (but need not confirm or
investigate the accuracy of mathematical calculations or other facts stated
therein).

 

  (d) No provision of this Indenture shall be construed to relieve the Trustee
from liability for its own negligent action, its own negligent failure to act,
or its own willful misconduct, except that:

 

36



--------------------------------------------------------------------------------

(i) this subsection shall not be construed to limit the effect of subsection
(b) of this Section;

(ii) the Trustee shall not be liable for any error of judgment made in good
faith by a Designated Officer of the Trustee unless the Trustee was negligent in
ascertaining the pertinent facts; and

(iii) the Trustee shall not be liable for any action taken, suffered or omitted
to be taken by it in good faith in accordance with this Indenture or at the
direction of Majority Series II-A CP Noteholders relating to the time, method
and place of conducting any proceeding for any remedy available to the Trustee,
or for exercising any trust or power conferred upon the Trustee, under this
Indenture. The Trustee shall not be liable for any action taken, suffered, or
omitted to be taken by it in good faith at the direction of the Issuer.

 

  (e) No provision of this Indenture shall require the Trustee to expend or risk
its own funds or otherwise incur any financial liability in the performance of
any of its duties under this Indenture or in the exercise of any of its rights
or powers.

 

  (f) The Trustee shall have no power to vary the Collateral, including
(i) accepting any substitute Collateral, (ii) adding any other investment,
obligation, or security to the Collateral or (iii) withdrawing investments from
the Collateral.

 

  (g) The Trustee shall have no responsibility or liability for investment
losses on the Collateral.

 

  (h) For all purposes under this Indenture, the Trustee shall not be deemed to
have notice or knowledge of any Event of Default unless a Designated Officer of
the Trustee has actual knowledge of the event or has received written notice of
it. For the purposes of determining the Trustee’s responsibility and liability
under this Indenture, any reference to an Event of Default shall be construed to
refer only to such event of which the Trustee is deemed to have notice as
described in this subsection.

 

  (i) The Trustee shall have no duty or responsibility for the preparation,
filing, continuation or correctness of any financing statement or for the
validity or perfection of any lien or security interest.

 

  (j) Delivery of any reports or information by the Trustee shall not constitute
actual or constructive knowledge of any condition or information specified
therein.

 

  (k) Any intellectual property created or generated in the preparation of Daily
Collateral Reports shall, as between the Trustee and Issuer, be owned by the
Trustee, and Issuer shall have no rights with respect thereto.

Section 6.02 Notice of Event of Default.

Upon the occurrence of any Event of Default of which a Designated Officer of the
Trustee has actual knowledge or has received written notice, the Trustee shall
transmit by mail

 

37



--------------------------------------------------------------------------------

notice of the occurrence of the event to all Series II-A CP Noteholders as their
names and addresses appear on the Series II-A CP Note Register within 5 days
after it receives written notice or obtains actual knowledge of the event.

Section 6.03 Rights of Trustee.

 

  (a) The Trustee may conclusively rely and shall fully be protected in acting
or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond,
note or other document reasonably believed by it to be genuine and to have been
signed or presented by the proper party or parties;

 

  (b) Whenever in the administration of this Indenture the Trustee deems it
desirable that a matter be proved or established prior to taking, suffering or
omitting any action, the Trustee (unless other evidence is specifically
prescribed) may, in the absence of willful misconduct on its part, conclusively
rely upon an Officer’s Certificate of the Issuer;

 

  (c) As a condition to the taking, suffering or omitting of any action by it,
the Trustee may consult with counsel, and the advice of counsel or any opinion
of counsel shall be full and complete authorization and protection in respect of
any action taken, suffered or omitted by it in good faith and in reliance
thereon;

 

  (d) The Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture or to honor the request or direction of
any of the Series II-A CP Noteholders pursuant to this Indenture, unless the
Series II-A CP Noteholders shall have offered to the Trustee reasonable security
or indemnity satisfactory to it against the costs, expenses and liabilities that
might be incurred by it in compliance with the request or direction;

 

  (e) The Trustee shall not be bound to make any investigation into the matters
stated in any resolution, certificate, statement, instrument, opinion, report,
notice, request, direction, consent, order, bond, note or other document, but
the Trustee, in its discretion, may make any further inquiry or investigation
into those matters that it deems appropriate, and, if the Trustee determines to
inquire further, it shall be entitled to examine the books, records and premises
of the Issuer, personally or by agent or attorney at the expense of the Issuer
and shall incur no liability of any kind by reason of such inquiry or
investigation;

 

  (f) The Trustee may execute any of the trusts or powers under this Indenture
or perform any duties under this Indenture either directly or through agents,
attorneys, custodians or nominees and the Trustee shall not be responsible for
(i) any misconduct or negligence on the part of any agent, attorney, custodians
or nominees appointed with due care by it or (ii) the supervision of those
agents, attorneys, custodians or nominees appointed with due care;

 

  (g) The Trustee shall not be liable for any actions taken, suffered or omitted
by it in good faith and believed by it to be authorized or within the discretion
or rights conferred upon the Trustee by this Indenture;

 

38



--------------------------------------------------------------------------------

  (h) The Trustee shall not be liable for any actions taken, suffered or omitted
by it in good faith based upon instructions or notices contemplated in this
Indenture which the Trustee reasonably believed in good faith to have been given
by an Authorized Representative; and

 

  (i) The rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and each agent, custodian and other Person employed to act hereunder.

 

  (j) The Bank of New York Mellon, in whatever capacity acting, shall have no
liability whatsoever for the action or inaction of any Clearing Agency.

 

  (k) Trustee is authorized to utilize any generally recognized pricing
information service (including brokers and dealers of securities) or may rely on
prices provided by the Securities Intermediary in order to perform its valuation
responsibilities hereunder, and the parties hereto agree that Trustee shall not
be liable for any loss, damage or expense (including attorney’s fees) incurred
as a result of errors or omissions of any such pricing information service,
broker or dealer, or in any prices provided by the Securities Intermediary.

Section 6.04 Not Responsible for Recitals or Issuance of Notes.

The recitals contained in this Indenture and in the Notes, except the
certificate of authentication of the Trustee, shall be taken as the statements
of the Issuer, and the Trustee assumes no responsibility for their correctness.
The Trustee makes no representation as to the validity or sufficiency of this
Indenture, the Notes, or any related document. The Trustee shall not be
accountable for the use or application by the Issuer of the proceeds from the
Notes.

Section 6.05 May Hold Notes.

The Trustee, any Paying Agent, any Transfer Agent and Registrar, or any other
agent of the Issuer, in its individual or any other capacity, may become the
owner or pledgee of Series II-A CP Notes and may otherwise deal with the Issuer
with the same rights it would have if it were not Trustee, Paying Agent,
Transfer Agent and Registrar, or other agent.

Section 6.06 Money Held in Trust.

Any money held by the Trustee in trust under this Indenture need not be
segregated from any other funds held by the Trustee in trust under this
Indenture except to the extent required by this Indenture. The Trustee shall be
under no liability for interest on any money received by it under this Indenture
except as otherwise agreed upon in writing by the Trustee.

Section 6.07 Compensation, Reimbursement and Indemnification.

 

  (a) The Issuer agrees:

(i) to pay the Trustee the Trustee fees set forth in the Trustee Fee Letter;

 

39



--------------------------------------------------------------------------------

(ii) except as otherwise expressly provided in this Indenture, to reimburse the
Trustee upon its request, and in accordance with the Trustee Fee Letter, for all
expenses, disbursements, and advances incurred or made by the Trustee pursuant
to this Indenture (including all costs and expenses incurred by the Trustee
exercising any remedies under this Indenture and the reasonable compensation and
the expenses and disbursements of its agents and counsel, except any such
expense, disbursement, or advance that shall be determined to have been caused
by its negligence or willful misconduct); and

(iii) to indemnify the Trustee, its officers, directors, employees, and agents
against any loss, liability, expense, damage, or injury suffered or sustained
without negligence or willful misconduct on its part, arising in connection with
the acceptance or administration of this trust, including the costs and expenses
of defending itself against any claim or liability from the exercise or
performance of any of its powers or duties under this Indenture.

 

  (b) The Trustee hereby agrees not to cause the filing of a petition in
bankruptcy against the Issuer for the non-payment to the Trustee of any amounts
provided by this Section until at least one year and one day after the payment
in full of all the Series II-A CP Notes issued under this Indenture.

 

  (c) When the Trustee incurs expenses or renders services in connection with an
Event of Default specified in Section 5.01(a)(v) or Section 5.01(a)(vi), the
expenses (including the reasonable charges and expenses of its counsel) and the
compensation for the services are intended to constitute expenses of
administration under any applicable Federal or state bankruptcy, insolvency or
other similar law.

 

  (d) The provisions of this Section shall survive the termination of this
Indenture.

Section 6.08 Replacement of Trustee.

No resignation or removal of the Trustee and no appointment of a successor
Trustee shall become effective until the acceptance of appointment by the
successor Trustee pursuant to this Section. The Trustee may resign at any time
upon 60 days’ written notice to the Issuer. Majority Series II-A CP Noteholders
may remove the Trustee with or without cause by so notifying the Trustee and may
appoint a successor Trustee. The Issuer shall remove the Trustee if:

(i) the Trustee fails to satisfy Section 6.11;

(ii) the Trustee is adjudged a bankrupt or insolvent, or a receiver of the
Trustee or of its property shall be appointed, or any public officer takes
charge of the Trustee or its property or its affairs for the purpose of
rehabilitation, conservation, or liquidation; or

(iii) the Trustee otherwise becomes legally unable to act.

If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason (the Trustee in such event being referred to as the
retiring Trustee), the Issuer shall promptly appoint a successor Trustee
satisfactory to the Series II-A CP Noteholders.

 

40



--------------------------------------------------------------------------------

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and the Issuer. Thereupon the resignation or removal of the
retiring Trustee shall become effective, and the successor Trustee shall have
all the rights, powers, and duties of the Trustee under this Indenture. The
successor Trustee shall mail a notice of its succession to the Series II-A CP
Noteholders. The retiring Trustee, upon payment of its charges hereunder, shall
promptly transfer all property held by it as Trustee to the successor Trustee.

If a successor Trustee does not take office within 30 days after the retiring
Trustee resigns or is removed, the retiring Trustee (at the expense of the
Issuer), the Issuer or Majority Series II-A CP Noteholders may petition any
court of competent jurisdiction for the appointment of a successor Trustee.

If the Trustee fails to satisfy Section 6.11, any Series II-A CP Noteholder may
petition any court of competent jurisdiction for the removal of the Trustee and
the appointment of a successor Trustee.

Notwithstanding the replacement of the Trustee pursuant to this Section, the
Issuer’s obligations under Section 6.07 shall continue for the benefit of the
removed or retiring Trustee.

Section 6.09 Successor Trustee by Merger.

If the Trustee consolidates with, merges or converts into, or transfers all or
substantially all its corporate trust business or assets to, another corporation
or banking association, the resulting, surviving, or transferee corporation or
banking association without any further act shall be the successor Trustee if
that corporation or banking association is otherwise qualified and eligible
under Section 6.11. The Trustee shall provide the Issuer and all Series II-A CP
Noteholders prior written notice of any such transaction.

If any Series II-A CP Notes have been authenticated but not delivered at the
time a successor to the Trustee by merger, conversion, consolidation, or
transfer succeeds to the trusts created by this Indenture, the successor to the
Trustee may adopt the certificate of authentication of the predecessor Trustee
and deliver the Series II-A CP Notes so authenticated.

Any successor to the Trustee may authenticate Series II-A CP Notes in the name
of the successor Trustee and those certificates of authentication shall have the
full force that it is anywhere provided in the Series II-A CP Notes or in this
Indenture that certificates of authentication of the Trustee shall have.

Section 6.10 Appointment of Co-Trustee or Separate Trustee.

 

  (a)

Notwithstanding any other provisions of this Indenture, at any time, for the
purpose of meeting any legal requirement of any jurisdiction in which any part
of the Collateral may at the time be located, the Trustee may execute and
deliver all instruments to appoint one or more Persons to act as a co-trustee or
co-trustees, or separate trustee or separate trustees, of any part of the
Collateral, and to vest in those Persons, in such capacity and for the benefit
of the Series II-A CP Noteholders, title to any part of the Collateral and,
subject to the other provisions of this Section, the powers, duties,
obligations, rights and trusts as the Trustee may consider necessary or
desirable. No co-trustee or separate

 

41



--------------------------------------------------------------------------------

  trustee under this Indenture shall be required to meet the terms of
eligibility as a successor trustee under Section 6.11 and no notice to Series
II-A CP Noteholders of the appointment of any co-trustee or separate trustee
shall be required under Section 6.08.

 

  (b) Every separate trustee and co-trustee shall, to the extent permitted by
law, be appointed and act subject to the following provisions and conditions:

(i) all rights, powers, duties and obligations conferred or imposed upon the
Trustee shall be conferred or imposed upon and exercised or performed by the
Trustee and the separate trustee or co-trustee jointly (the separate trustee or
co-trustee is not authorized to act separately without the Trustee joining in
the act), except to the extent that under any law of any jurisdiction in which
any particular acts are to be performed the Trustee is incompetent or
unqualified to act, in which event the rights, powers, duties, and obligations
shall be performed singly by the separate trustee or co-trustee, but solely at
the direction of the Trustee;

(ii) no trustee under this Indenture shall be personally liable by reason of any
act or omission of any other trustee; under this Indenture; and

(iii) the Trustee may at any time accept the resignation of or remove any
separate trustee or co-trustee.

 

  (c) Any notice, request, or other writing given to the Trustee shall be deemed
to have been given to each of the then separate trustees and co-trustees, as
effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Indenture and the conditions
of this Article. Each separate trustee and co-trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Trustee or separately, as
may be provided therein, subject to all the provisions of this Indenture,
specifically including every provision of this Indenture relating to the conduct
of, affecting the liability of, or affording protection to, the Trustee. Every
instrument of appointment shall be filed with the Trustee.

 

  (d) Any separate trustee or co-trustee may at any time constitute the Trustee
its agent or attorney-in-fact with full power and authority to do any lawful act
under this Indenture on its behalf and in its name. If any separate trustee or
co-trustee shall die, become incapable of acting, resign, or be removed, all of
its estates, properties, rights, remedies and trusts shall vest in and be
exercised by the Trustee, without the appointment of a new or successor trustee.

Section 6.11 Eligibility; Disqualification.

The Trustee shall have a combined capital and surplus of at least $500,000,000
as set forth in its most recently filed report of condition.

Section 6.12 Representations and Covenants of Trustee.

The Trustee represents, warrants and covenants that:

 

42



--------------------------------------------------------------------------------

(i) it is a banking corporation duly organized and validly existing under the
laws of the State of New York;

(ii) it has full power and authority to deliver and perform this Indenture and
has taken all necessary action to authorize the execution, delivery, and
performance by it of this Indenture and the Collateral Account Control
Agreement; and

(iii) each of this Indenture and the Collateral Account Control Agreement has
been duly executed and delivered by the Trustee and constitutes its legal, valid
and binding obligation enforceable in accordance with its terms, except to the
extent the enforcement thereof may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditor’s rights generally and
subject also to the availability of equitable remedies if equitable remedies are
sought.

Section 6.13 Trustee as Paying Agent, Registrar and Authenticating Agent.

Where the Trustee shall act in the capacity of Paying Agent, Registrar,
Authenticating Agent and issuing agent (collectively, the “Agent Capacity”),
neither the Trustee nor its officers, employees or agents shall be liable for
any act or omission thereunder, except in the case of a judicial determination
of its own gross negligence or willful misconduct as described in Section 6.14
in this Indenture. The duties and obligations of the Trustee in its Agent
Capacity and those of its officers and employees shall be determined by the
express provisions of this Indenture, and the Trustee and its officers,
employees and agents shall be responsible for the performance of only such
duties and obligations as are specifically set forth herein and therein, and no
implied covenants shall be read into any such document against the Trustee or
its officers, employees or agents. Neither the Trustee or its officers,
employees or agents shall be required to ascertain whether any issuance or sale
of Series II-A CP Note(s) (or any amendment or termination of this Indenture)
has been duly authorized or is in compliance with any other agreement,
ordinance, resolution or other undertaking or document to which the Issuer is a
party or by which it or its property may be bound (whether or not the Trustee is
a party to such other agreement).

Section 6.14 Liability in Agent Capacity.

The Issuer hereby indemnifies and holds the Trustee in its Agent Capacity, and
its employees and any of its officers and agents harmless, from and against, and
the Trustee in its Agent Capacity shall not be liable for, any and all losses,
liabilities (including liabilities for penalties), actions, suits, judgments,
demands, damages, costs and expenses of any nature (including, without
limitation, interest and reasonable attorneys’ fees, expenses, and the allocable
costs of in-house legal services) arising out of or resulting from the exercise
of its rights and/or the performance of its duties (or those of its agents and
employees) hereunder; provided, however, that the Issuer shall not be liable to
indemnify or pay you with respect to any loss, liability, action, suit,
judgment, demand, damage, cost or expense that shall be determined to have been
caused by your own gross negligence or willful misconduct or that of your
officers or employees. The foregoing indemnity includes, but is not limited to,
any action taken or omitted to be taken by the Trustee in its Agent Capacity
upon electronically transmitted instructions

 

43



--------------------------------------------------------------------------------

(authorized herein) received by it from, or believed by it in good faith to have
been given by, the proper person or persons. The provisions of this Section 6.14
shall survive (i) the Trustee’s resignation or removal in its Agent Capacity and
(ii) the termination of this Indenture.

In no event shall the Trustee, whether as Trustee or in its Agent Capacity be
responsible or liable for special, indirect, or consequential loss or damage of
any kind whatsoever (including, but not limited to, loss of profit) irrespective
of whether the Trustee has been advised of the likelihood of such loss or damage
and regardless of the form of action.

Article VII.

SERIES II-A CP NOTEHOLDERS’ LIST AND REPORTS BY INDENTURE TRUSTEE

AND ISSUER

Section 7.01 Issuer to Furnish Trustee Names and Addresses of Series II-A CP
Noteholders.

Within five days after each Record Date, the Transfer Agent and Registrar, at
the direction of the Issuer, will cause to be furnished to the Trustee a list,
in such form as the Trustee may reasonably require, of the names, addresses and
taxpayer identification numbers of the Series II-A CP Noteholders as they appear
on the Series II-A CP Note Register as of that Record Date. At any other time
the Trustee may request the Issuer to furnish, on ten days’ written notice, a
list of similar form and content as of a date not more than 10 days prior to the
time the list is furnished. So long as the Trustee is the Transfer Agent and
Registrar, the Issuer shall not be required to furnish such lists and the
Trustee shall furnish to the Issuer such list upon ten days’ written request.

Section 7.02 Preservation of Information; Communications to Series II-A CP
Noteholders.

 

  (a) The Trustee shall preserve, in as current a form as is reasonably
practicable, the names, addresses and taxpayer identification numbers of the
Series II-A CP Noteholders contained in the most recent list furnished to the
Trustee under Section 7.01 and the names, addresses and taxpayer identification
numbers of the Series II-A CP Noteholders received by the Trustee in its
capacity as Transfer Agent and Registrar. The Trustee may destroy any list
furnished to it under Section 7.01 upon receipt of a new list so furnished.

 

  (b) If any Series II-A CP Noteholder applies in writing to the Trustee stating
that it desires to communicate with other Series II-A CP Noteholders regarding
their rights under this Indenture or under the Notes, then the Trustee shall,
within five Business Days after the receipt of the application, afford that
Series II-A CP Noteholder access to the information preserved at the time by the
Trustee in accordance with subsection (a) of this Section.

 

  (c)

If any Owner applies in writing to the Trustee stating that it desires to
communicate with other Owners regarding their rights under this Indenture or
under the Notes, then the Trustee shall, within five Business Days after the
receipt of the application, afford that Owner access to the information
preserved at the time by the Trustee in accordance with subsection (a) of this
Section; provided, however, that in the case of a person claiming to be an Owner
requesting such information, the Trustee shall not furnish such information

 

44



--------------------------------------------------------------------------------

  until the Issuer shall have authorized release of such information and the
Trustee shall have no liability for such release or the identity of the
requesting person

Article VIII.

ACCOUNTS, ACCOUNTING AND RELEASES

Section 8.01 Collection of Money.

Except as otherwise expressly provided in this Indenture, the Trustee may demand
payment or delivery of, and receive and collect, directly and without
intervention or assistance of any fiscal agent or other intermediary, all money
and other property payable to or receivable by the Trustee pursuant to this
Indenture. The Trustee shall hold all such money and property received by it in
trust for the Series II-A CP Noteholders and shall apply such property and money
as provided in this Indenture.

Section 8.02 Distributions.

On each Payment Date, the Trustee shall, in accordance with Section 2.15 of this
Indenture, distribute to the Series II-A CP Noteholders payments due thereunder.

Section 8.03 Release of Trust Assets, Etc.

 

  (a) Subject to the payment of its fees and expenses, the Trustee, when
required by the Basic Documents shall, execute instruments to release property
from the Lien of this Indenture, or convey the Trustee’s interest in the same.
No party relying upon an instrument executed by the Trustee as provided in this
Article shall be bound to ascertain the Trustee’s authority, inquire into the
satisfaction of any conditions precedent or see to the application of any
monies.

 

  (b) Upon written direction of an Authorized Representative of the Issuer, the
Trustee shall, at such time as there are no Series II-A CP Notes outstanding,
release and transfer, without recourse, all of the Collateral that secured the
Series II-A CP Notes (other than any cash held for the payment of the Series
II-A CP Notes pursuant to Section 4.02).

Section 8.05 Establishment of Note Account.

The Trustee, for the benefit of the Series II-A CP Noteholders, shall establish
and maintain with a separate segregated trust account (the “Note Account”),
bearing a designation clearly indicating that the funds therein are held for the
benefit of the Series II-A CP Noteholders.

 

45



--------------------------------------------------------------------------------

Article IX.

SUPPLEMENTAL INDENTURES

Section 9.01 Supplemental Indentures Without Consent of Series II-A CP
Noteholders.

 

  (a) The Issuer and the Trustee, when authorized by a written direction of an
Authorized Representative of the Issuer, may enter into one or more indentures
supplemental to this Indenture, in form satisfactory to the Trustee, for any of
the following purposes:

(i) to correct or amplify the description of any property subject to the Lien of
this Indenture, or better to assure, convey and confirm to the Trustee any
property required to be subjected to the Lien of this Indenture, or to subject
to the Lien of this Indenture additional property;

(ii) to evidence the succession, in compliance with Section 3.06, of another
Person to the Issuer, and the assumption by the successor of the covenants of
the Issuer herein and in the Series II-A CP Notes;

(iii) to add to the covenants of the Issuer, for the benefit of the Series II-A
CP Noteholders, or to surrender any right or power herein conferred upon the
Issuer;

(iv) to convey, transfer, assign, mortgage or pledge any property to or with the
Trustee;

(v) to cure any ambiguity, to correct or supplement any provision herein or in
any supplemental indenture that may be inconsistent with any other provision
herein or in any supplemental indenture, or to make any other provisions with
respect to matters arising under this Indenture or in any supplemental indenture
so long as the interests of any Series II-A CP Noteholder are not adversely
affected; or

(vi) to evidence the acceptance of the appointment under this Indenture of a
successor trustee and to add to or change any of the provisions of this
Indenture necessary to facilitate the administration of the trusts under this
Indenture by more than one trustee, pursuant to the requirements of Article VI.

The Trustee is authorized to join in the execution of any such supplemental
indenture and to make any further appropriate agreements and stipulations that
may be therein contained.

 

  (b) The Issuer and the Trustee, when authorized by a written direction of an
Authorized Representative of the Issuer, may also enter into an indenture or
indentures supplemental hereto for the purpose of adding any provisions to, or
changing in any manner or eliminating any of the provisions of, this Indenture
or of modifying in any manner the rights of the Series II-A CP Noteholders under
this Indenture; provided that such action will not, as evidenced by an Opinion
of Counsel of the Issuer, delivered and acceptable to the Trustee, adversely
affect in any material respect the interests of any Series II-A CP Noteholder.

 

46



--------------------------------------------------------------------------------

Section 9.02 Supplemental Indentures with Consent of Series II-A CP Noteholders.

The Issuer and the Trustee, when authorized by a written direction of an
Authorized Representative of the Issuer, also may, with the consent of a
Majority of Series II-A CP Noteholders, by an Act of the Series II-A CP
Noteholders delivered to the Issuer and the Trustee, enter into an indenture or
indentures supplemental hereto for the purpose of adding any provisions to,
changing in any manner or eliminating any of the provisions of this Indenture or
of modifying in any manner the rights of those Series II-A CP Noteholders under
this Indenture. However, no such supplemental indenture shall, without the
consent of each Series II-A CP Noteholder affected thereby:

(i) change the due date of any installment of principal of or interest on any
Series II-A CP Note, or reduce the principal amount of any Series II-A CP Note,
the interest rate on any Series II-A CP Note or the redemption price of any
Series II-A CP Note or change any place of payment where, or the coin or
currency in which, any Series II-A CP Note or any interest on it is payable;

(ii) impair the right to institute suit for the enforcement of the provisions of
this Indenture requiring the application of funds, as provided in Article V, to
the payment of any amount due on the Series II-A CP Notes on or after the
respective due dates thereof (or, in the case of redemption, on or after the
redemption date);

(iii) reduce the percentage that constitutes “Majority Series II-A CP
Noteholders” or the consent requirements of the Holders which is required for
any such supplemental indenture, or the consent of the Holders of which is
required for any waiver of compliance with certain provisions of this Indenture
or certain defaults hereunder and their consequences as provided for in this
Indenture;

(iv) reduce the percentage of the aggregate outstanding amount of any Notes, the
consent of the Holders of which is required to direct the Trustee to sell or
liquidate the Collateral if the proceeds of such sale would be insufficient to
pay the principal amount and accrued but unpaid interest on the outstanding
Notes;

(v) decrease the percentage of the aggregate principal amount of the Series II-A
CP Notes required to amend the sections of this Indenture that specify the
applicable percentage of the aggregate principal amount of the Series II-A CP
Notes necessary to amend this Indenture;

(vi) modify or alter the provisions of this Indenture regarding the voting of
Series II-A CP Notes held by the Issuer or any Affiliate thereof;

(vii) permit the creation of any Lien ranking prior to or on a parity with the
Lien of this Indenture on any part of the Collateral for any Series II-A CP
Notes or, except as otherwise permitted or contemplated herein, terminate the
Lien of this Indenture on any Collateral assets or deprive any Series II-A CP
Noteholder of the security provided by the Lien of this Indenture; or

 

47



--------------------------------------------------------------------------------

(vi) to provide for the termination or replacement of any external credit
enhancement in accordance with the provisions hereto.

Promptly after the execution by the Issuer and the Trustee of any supplemental
indenture pursuant to this Section, the Trustee shall mail to the Series II-A CP
Noteholders to which that supplemental indenture relates written notice provided
to the Trustee by the Issuer setting forth in general terms the substance of
that supplemental indenture. The failure of the Trustee to mail any such notice,
or any defect therein, shall not in any way impair or affect the validity of
that supplemental indenture.

Section 9.03 Execution of Supplemental Indentures.

In executing, or accepting the additional trusts created by, any supplemental
indenture permitted by this Article or the modification thereby of the trusts
created by this Indenture, the Trustee shall be provided with, and (subject to
Sections 6.01 and 6.03) shall be fully protected in relying upon, an Opinion of
Counsel stating that the execution of such supplemental indenture is authorized
or permitted by this Indenture. The Trustee may, but shall not be obligated to,
enter into any supplemental indenture that affects the Trustee’s own rights,
duties, liabilities or immunities under this Indenture or otherwise.

Section 9.04 Effect of Supplemental Indenture.

Upon the execution of any supplemental indenture under this Article, this
Indenture shall be modified in accordance therewith, and that supplemental
indenture shall form a part of this Indenture for all purposes, and every Holder
of Series II-A CP Notes theretofore or thereafter authenticated and delivered
hereunder shall be bound thereby.

Section 9.05 Reference in Series II-A CP Notes to Supplemental Indentures.

Notes authenticated and delivered after the execution of any supplemental
indenture pursuant to this Article may bear a notation in form as to any matter
provided for in that supplemental indenture. If the Issuer so determines, new
Series II-A CP Notes so modified as to conform, in the opinion of the Issuer, to
that supplemental indenture may be prepared and executed by the Issuer and
authenticated and delivered by the Trustee in exchange for outstanding Notes.

Article X.

MISCELLANEOUS

Section 10.01 Form of Documents Delivered to Trustee.

In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to those matters in one or several documents.

 

48



--------------------------------------------------------------------------------

Any certificate or opinion of an Authorized Representative of the Issuer may be
based, insofar as it relates to legal matters, upon a certificate or opinion of,
or representations by, counsel, unless such officer knows, or in the exercise of
reasonable care should know, that the certificate or opinion or representations
with respect to the matters upon which such officer’s certificate or opinion is
based are erroneous. Any such certificate of an Authorized Representative or
Opinion of Counsel may be based, insofar as it relates to factual matters, upon
a certificate or opinion of, or representations by, an officer or officers of
the Issuer or the Issuer, stating that the information with respect to those
factual matters is in the possession of such party, unless such Authorized
Representative or counsel knows, or in the exercise of reasonable care should
know, that the certificate or opinion or representations with respect to those
matters are erroneous.

Where any Person is required to make, give, or execute two or more applications,
requests, consents, certificates, statements, opinions, or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

Whenever in this Indenture, in connection with any application or certificate or
report to the Trustee, it is provided that the Issuer shall deliver any document
as a condition of the granting of such application, or as evidence of the
Issuer’s compliance with any term hereof, it is intended that the truth and
accuracy, at the time of the granting of such application or at the effective
date of that certificate or report (as the case may be), of the facts and
opinions stated in that document shall in such case be conditions precedent to
the right of the Issuer to have that application granted or to the sufficiency
of that certificate or report. The foregoing shall not, however, be construed to
affect the Trustee’s right to rely upon the truth and accuracy of any statement
or opinion contained in any such document as provided in Article VI.

Section 10.02 Acts of Series II-A CP Noteholders.

 

  (a) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by Series II-A CP
Noteholders may be embodied in and evidenced by one or more instruments of
substantially similar tenor signed by those Series II-A CP Noteholders in person
or by agent duly appointed in writing and satisfying any requisite percentages
as to minimum number or dollar value of outstanding principal amount represented
by those Series II-A CP Noteholders. Except as herein otherwise expressly
provided, any such action shall become effective when such instrument or
instruments are delivered to the Trustee, and, where it is hereby expressly
required, to the Issuer. Such instrument or instruments (and the action embodied
therein and evidenced thereby) are herein sometimes referred to as the “Act” of
the Series II-A CP Noteholders signing such instrument or instruments. Proof of
execution of any such instrument or of a writing appointing any such agent shall
be sufficient for any purpose of this Indenture and conclusive in favor of the
Trustee and the Issuer, if made in the manner provided in this Section.

 

  (b) The fact and date of the execution by any Person of any such instrument or
writing may be proved in any manner which the Trustee deems sufficient.

 

49



--------------------------------------------------------------------------------

  (c) The ownership of Series II-A CP Notes shall be proved by the Series II-A
CP Note Register.

 

  (d) Any request, demand, authorization, direction, notice, consent, waiver, or
other action by any Series II-A CP Noteholder shall bind the Holder (and any
transferee thereof) of every Series II-A CP Note issued upon the registration
thereof in exchange therefor or in lieu thereof, in respect of anything done,
omitted or suffered to be done by the Trustee or the Issuer in reliance thereon,
whether or not notation of such action is made upon such Note.

Section 10.03 Notices, Etc. to Trustee, Issuer and Issuer.

 

  (a) Any request, demand, authorization, direction, notice, consent, waiver, or
Act of Series II-A CP Noteholders or other documents provided or permitted by
this Indenture to be made upon, given or furnished to, or filed with:

(i) the Trustee by any Series II-A CP Noteholder or by the Issuer shall be
sufficient for every purpose hereunder (x) if in writing and mailed, first-class
postage prepaid, to the address set forth below or (y) if made, given, furnished
or filed in writing to a Designated Officer of the Trustee, by facsimile
transmission or by other electronic means acceptable to the Trustee to or with
the Trustee at

The Bank of New York Mellon

101 Barclay Street, Floor 7 West

New York, New York 10286

  Attention:        Corporate Trust Administration

             Dealing and Trading

  Facsimile No.: (212) 815-2830

(ii) the Issuer by the Trustee or by any Series II-A CP Noteholder shall be
sufficient for every purpose hereunder if in writing and mailed, first-class
postage prepaid, to the address set forth below or (y) if made, given, furnished
or filed in writing to the Issuer, by facsimile transmission or by other
electronic means acceptable to the Issuer to or with the Issuer at:

Piper Jaffray & Co.

800 Nicollet Mall, J13S22

Minneapolis, MN 55402-7020

  Attn: Treasury Department

Telephone: (612) 303-6805

Facsimile:  (612) 303-1316

, or at any other address previously furnished in writing to the Trustee by the
Issuer.

Section 10.04 Notices to Series II-A CP Noteholders; Waiver.

Where this Indenture provides for notice to Series II-A CP Noteholders of any
event, such notice shall be sufficiently given (unless otherwise herein
expressly provided) if in writing and mailed by registered or certified mail or
first class postage prepaid or national overnight

 

50



--------------------------------------------------------------------------------

courier service to each Series II-A CP Noteholder affected by such event, at the
address of that Series II-A CP Noteholder as it appears on the Series II-A CP
Note Register, not later than the latest date, and not earlier than the earliest
date, prescribed for the giving of such notice. In any case where notice to
Series II-A CP Noteholders is given by mail, neither the failure to mail such
notice, nor any defect in any notice so mailed, to any particular Series II-A CP
Noteholder shall affect the sufficiency of such notice with respect to other
Series II-A CP Noteholders, and any notice that is mailed in the manner herein
provided shall conclusively be presumed to have been duly given.

Where this Indenture provides for notice in any manner, that notice may be
waived in writing by any Person entitled to receive such notice, before the
event, and any such waiver shall be the equivalent of that notice.

If because of the suspension of regular mail service, it is impractical to mail
notice of any event to Series II-A CP Noteholders when that notice is required
to be given, then any manner of giving that notice that is satisfactory to the
Trustee shall be deemed to be a sufficient giving of that notice.

The Issuer shall give prompt written notice to each Series II-A CP Noteholder of
any of the following occurrences: (a) the appointment of a successor Trustee and
(b) the execution of a supplemental indenture pursuant to Article IX.

Section 10.05 Alternate Payment and Notice Provisions.

Notwithstanding any provision of this Indenture or any of the Series II-A CP
Notes to the contrary, the Issuer, with the consent of the Trustee, may enter
into any agreement with any Series II-A CP Noteholder providing for a method of
payment, or notice by the Trustee or any Paying Agent to that Series II-A CP
Noteholder, that is different from the methods provided for in this Indenture
for payments or notices. The Issuer will furnish to the Trustee a copy of each
such agreement and the Trustee will cause payments to be made and notices to be
given in accordance with those agreements.

Section 10.06 Effect of Headings and Table of Contents.

The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.

Section 10.07 Successors and Assigns.

All covenants and agreements in this Indenture by the Issuer shall bind its
successors and assigns, whether so expressed or not.

Section 10.08 Separability.

If any provision in this Indenture or in the Series II-A CP Notes is invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

51



--------------------------------------------------------------------------------

Section 10.09 Benefits of Indenture.

Except as set forth in Section 10.13, nothing in this Indenture or in the Notes,
express or implied, shall give to any Person, other than the parties hereto and
their successors hereunder, and the Series II-A CP Noteholders, any benefit.

Section 10.10 Legal Holidays.

In any case where the date on which any payment is due shall not be a Business
Day, then (notwithstanding any other provision of the Series II-A CP Notes or
this Indenture) payment need not be made on that date, but may be made on the
next succeeding Business Day with the same force and effect as if made on the
date on which nominally due, and no interest shall accrue for the period from
and after any such nominal date.

Section 10.11 Governing Law.

THIS INDENTURE AND EACH SERIES II-A CP NOTE SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICTS-OF-LAW PRINCIPLES THEREOF, OTHER THAN SECTIONS 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW, APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
THEREIN.

EACH OF THE ISSUER AND THE TRUSTEE HEREBY CONSENT TO THE JURISDICTION OF A STATE
OR FEDERAL COURT SITUATED IN NEW YORK, NEW YORK IN CONNECTION WITH ANY SUIT
HEREUNDER.

EACH OF THE ISSUER AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE, THE NOTES OR THE
TRANSACTION CONTEMPLATED HEREBY.

Section 10.12 Counterparts.

This Indenture may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

Section 10.13 Issuer Obligation.

No recourse may be taken, directly or indirectly, with respect to the
obligations of the Issuer on the Series II-A CP Notes or under this Indenture or
any certificate or other writing delivered in connection herewith or therewith,
against (i) any owner of a membership or other equity interest in the Issuer or
(iii) any manager, partner, owner, beneficiary, agent, officer, director,
employee or agent of the Issuer, or of any holder of a membership or other
equity interest in the Issuer.

 

52



--------------------------------------------------------------------------------

Section 10.14 No Petition.

The Trustee, by entering into this Indenture, and each Series II-A CP
Noteholder, by accepting a Note, hereby covenant that they will not at any time
institute against the Issuer, or join in any institution against the Issuer, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings,
or other proceedings under any United States federal or state bankruptcy or
similar law in connection with any obligations relating to the Notes, this
Indenture, until at least one year and one day after the payment in full of all
Series II-A CP Notes issued under this Indenture.

Section 10.15 Force Majeure.

In no event shall the Trustee be responsible or liable for any failure or delay
in the performance of its obligations hereunder arising out of or caused by,
directly or indirectly, forces beyond its control, including, without
limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God, and
interruptions, loss or malfunctions of utilities, communications or computer
(software and hardware) services; it being understood that the Trustee shall use
reasonable efforts which are consistent with accepted practices in the banking
industry to resume performance as soon as practicable under the circumstances.

 

53



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer and the Trustee have caused this Indenture to be
duly executed by their respective officers thereunto duly authorized, all as of
the day and year first above written.

 

PIPER JAFFRAY & CO., Issuer BY: By:   /s/ Debbra L. Schoneman Printed Name:
Debbra L. Schoneman Title: Chief Financial Officer
THE BANK OF NEW YORK MELLON, as TRUSTEE By:   /s/ Maryann Joseph Printed Name:
Maryann Joseph Title: Vice President

 

54



--------------------------------------------------------------------------------

EXHIBIT A- FORM OF MASTER SERIES II-A CP NOTE



--------------------------------------------------------------------------------

PIPER JAFFRAY & CO.

SERIES II-A SECURED COMMERCIAL PAPER MASTER NOTE

THIS MASTER NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES OR
BLUE SKY LAW OF ANY STATE. THE HOLDER HEREOF, BY PURCHASING THIS NOTE, AGREES
THAT THIS NOTE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY
IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND ONLY TO A
PERSON THAT THE HOLDER REASONABLY BELIEVES IS (I) A QUALIFIED INSTITUTIONAL
BUYER WITHIN THE MEANING OF RULE 144A (A “QIB”), PURCHASING FOR ITS OWN ACCOUNT
OR FOR THE ACCOUNT OF A QIB, OR (II) A QUALIFIED PURCHASER (“QP”) WITHIN THE
MEANING OF SECTION 2(A)(51) OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED,
ACTING FOR ITS OWN ACCOUNT OR THE ACCOUNTS OF OTHER SIMILARLY QUALIFIED
PURCHASERS, PURCHASING FOR INVESTMENT AND NOT FOR DISTRIBUTION, SUBJECT TO THE
RECEIPT BY THE INDENTURE TRUSTEE OF A LETTER SUBSTANTIALLY IN THE FORM PROVIDED
IN THE INDENTURE.

UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE NOTE REGISTRAR OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.

 

55



--------------------------------------------------------------------------------

PIPER JAFFRAY & CO.

SERIES II-A SECURED COMMERCIAL PAPER MASTER NOTE

Date of Issuance: April 2, 2012

Piper Jaffray & Co., a corporation organized and existing under the laws of the
State of Delaware (herein referred to as the “Issuer”), for value received,
hereby promises to pay to Cede & Co., or registered assigns, the principal
amount of all Series II-A CP Notes Outstanding at the related Maturity Date
therefor, which principal amounts and Maturity Dates shall be as identified on
the Issuing Agent’s records (the “Records”), as Custodian for Cede & Co., in
accordance with Section 2.14 of the Indenture, plus Interest on each interest
bearing Series II-A CP Note on the related Interst Payment Date as set forth in
the Records. The principal of and interest on the Series II-A CP Notes are
payable in such coin or currency of the United States of America as at the time
of payment is legal tender for payment of public and private debts. All payments
made by the Issuer with respect to each Series II-A CP Note shall be applied
first to interest, if any, due and payable on such Series II-A CP Note and then
to the unpaid principal of such Series II-A CP Note.

Reference is made to the further provisions of the Series II-A CP Notes set
forth on the reverse hereof, which shall have the same effect as though fully
set forth on the face of this Master Series II-A CP Note.

Unless the certificate of authentication hereon has been executed by the
Indenture Trustee whose name appears below by manual signature, this Series II-A
CP Note shall not be entitled to any benefit under the Indenture referred to on
the reverse hereof, or be valid or obligatory for any purpose.

SEE REVERSE FOR CERTAIN DEFINITIONS

 

56



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this instrument to be signed, manually
or in facsimile, by its Authorized Signatory as of the date set forth below.

Date: April 2, 2012

 

PIPER JAFFRAY & CO. By:       Authorized Signatory

INDENTURE TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is the Master Series II-A CP Notes of Piper Jaffray & Co.designated above
and referred to in the within-mentioned Indenture.

Date: April 2, 2012

 

THE BANK OF NEW YORK MELLON,

not in its individual capacity but solely

as Indenture Trustee,

By:       Authorized Signatory

 

57



--------------------------------------------------------------------------------

[REVERSE OF NOTE]

This Master Series II-A CP Note is being held by the Issuing Agent, as custodian
for DTC acting as Depository, and registered in the name of Cede & Co., a
nominee of DTC. This Master Series II-A CP Note represents the Issuer’s
obligations under each duly authorized issue of the Series II-A CP Notes of the
Issuer, designated as its Senior Secured Commercial Paper Notes (herein called
the “Series II-A CP Notes”), all issued under an Indenture dated as of April 2,
2012 (such indenture, as supplemented or amended, is herein called the
“Indenture”), between the Issuer and The Bank of New York Mellon, as indenture
trustee (the “Indenture Trustee”, which term includes any successor Indenture
Trustee under the Indenture), and as Issuing Agent and Paying Agent, to which
Indenture and all indentures supplemental thereto reference is hereby made for a
statement of the respective rights and obligations thereunder of the Issuer, the
Indenture Trustee and the Holders of the Series II-A CP Notes. Each of the
Series II-A CP Notes represented by this Master Series II-A CP Note shall be
issued pursuant to the procedures set forth in the Indenture, including an
identification in the Issuing Agent’s records of the Issuance Date, the Maturity
Date, the Interest Rate, if any, the Discount, if any, and the CUSIP applied to
such Series II-A CP Note. All of the Series II-A CP Notes represented by this
Master Notes are subject to all terms of the Indenture. All terms used in this
Master Series II-A CP Note that are defined in the Indenture, as supplemented or
amended, shall have the meanings assigned to them in or pursuant to the
Indenture, as so supplemented or amended.

As described above, the entire unpaid principal amount of each Series II-A CP
Note represented by this Master Series II-A CP Note shall be due and payable on
related Maturity Date set forth in the Records. Notwithstanding the foregoing,
the entire unpaid principal amount of each Series II-A CP Note shall be due and
payable on the date on which an Event of Default shall have occurred and be
continuing and the Indenture Trustee or the Majority Noteholders have declared
the Series II-A CP Notes to be immediately due and payable in the manner
provided in Section 5.02 of the Indenture. All principal payments on the Series
II-A CP Notes shall be made pro rata to the Series II-A CP Noteholders entitled
thereto.

Each Series II-A CP Noteholder or Series II-A CP Note Owner, by acceptance of a
Series II-A CP Note or, in the case of a Series II-A CP Note Owner, a beneficial
interest in a Series II-A CP Note covenants and agrees that no recourse may be
taken, directly or indirectly, with respect to the obligations of the Issuer
under the Indenture on the Series II-A CP Notes or under any certificate or
other writing delivered in connection therewith, against the Indenture Trustee.

On each CP Interest Payment Date, commencing on April 15, 2012, the Indenture
Trustee or Paying Agent shall distribute to the Person in whose name this Series
II-A CP Note is registered at the close of business on the Record Date an amount
equal to the related Series II-A CP Note Interest, if any, at the Interest Rate
set forth in the Issuing Agent’s records for such Series II-A CP Notes.

 

58



--------------------------------------------------------------------------------

Distributions on each Series II-A CP Note will be made by the Indenture Trustee
or Paying Agent by check mailed to the address of the Person entitled thereto as
such name and address shall appear on the Note Register or, upon written request
to the Indenture Trustee, by wire transfer of immediately available funds to the
account of the Person entitled thereto as shall appear on the Note Register
without the presentation or surrender of this Note or the making of any notation
thereon, at a bank or other entity having appropriate facilities therefor.

This Series II-A CP Note is a direct an unconditional obligation of the Issuer
and is secured equally and ratably by certain collections and recoveries
respecting the Collateral, all as more specifically set forth herein and in the
Indenture and the Collateral Account Control Agreement, dated as of April 2,
2012, between the Indenture Trustee, as Secured Party, The Bank of New York
Mellon, as Securities Intermediary and the Isuuer, as Pledgor. The Series II-A
CP Notes are not insured or guaranteed by the Federal Deposit Insurance
Corporation, the Securities Investor Protection Corporation or any other
governmental agency.

As provided in the Indenture and subject to certain limitations therein set
forth, the transfer of this Master Series II-A CP Note is registrable in the
Note Register upon surrender of this Master Series II-A CP Note for registration
of transfer at the offices or agencies maintained by the Note Registrar in New
York, New York, duly endorsed by, or accompanied by a written instrument of
transfer in form satisfactory to, the Indenture Trustee, duly executed by the
holder hereof or such holder’s attorney duly authorized in writing, and
thereupon one or more new Series II-A CP Notes in authorized denominations
evidencing the same aggregate undivided Percentage Interest will be issued to
the designated transferee or transferees. As of the date any such Series II-A CP
Notes are issued, the obligations which are evidenced thereby shall no longer be
evidenced by this Master Note

The Series II-A CP Notes are issuable only as registered Series II-A CP Notes.
As provided in the Indenture and subject to certain limitations therein set
forth, the Series II-A CP Notes are exchangeable for new Series II-A CP Notes
evidencing the same undivided ownership interest, as requested by the holder
surrendering the same.

No service charge will be made for any such registration of transfer or
exchange, but the Note Registrar may require payment of a sum sufficient to
cover any tax or other governmental charge payable in connection therewith.

The Issuer, the Indenture Trustee, the Issuing Agent, the Paying Agent and the
Note Registrar, and any agent of any of the foregoing, may treat the person in
whose name this Series II-A CP Note is registered as the owner hereof for all
purposes, and none of the foregoing shall be affected by notice to the contrary.

THIS MASTER SERIES II-A CP NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICTS
OF LAW PRINCIPLES THEREOF, OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW, APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN.

 

59



--------------------------------------------------------------------------------

The obligations and responsibilities created by the Indenture shall terminate
upon the payment to Series II-A CP Noteholders of all amounts required to be
paid to them pursuant to the Indenture and the disposition of all Collateral
held by the Securities Intermediary on behalf of the Trustee.

 

60



--------------------------------------------------------------------------------

[SCHEDULE OF EXCHANGES OF INTERESTS IN THE MASTER NOTE]

The following exchanges of a part of this Master Note for an interest in another
Master Note or for an Individual Note, or exchanges of a part of another Master
Note or Individual Note for an interest in this Master Note, have been made:

 

Date of Exchange

   Amount of decrease
in Principal  Amount
of this Master Note    Amount of Increase
in Principal
Amount of this
Master Note    Principal Amount
of this Master  Note
following such
decrease
(or increase)    Signature of
authorized officer
of Note Registrar

 

61



--------------------------------------------------------------------------------

ASSIGNMENT

Social Security or taxpayer I.D. or other identifying number of assignee

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers
unto                                                 

(name and address of assignee)

the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints                     , attorney, to transfer said Note on the books
kept for registration thereof, with full power of substitution in the premises.

 

Dated:                                                                          
                                                                               
*                                                                             
     Signature Guaranteed

 

* 

NOTE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Note in every
particular, without alteration, enlargement or any change whatsoever.

 

62



--------------------------------------------------------------------------------

EXHIBIT B—FORM OF INVESTOR REPRESENTATION LETTER FOR SERIES II-A CP

NOTES

The Bank of New York Mellon

101 Barclay Street, Floor 7W

New York, New York 10286

Attention:  Corporate Trust Administration

  Dealing and Trading

Piper Jaffray & Co.

800 Nicollet Mall, J13S22

Minneapolis, MN 55402-7020

Attention: Short Term Desk

  Re: Piper Jaffray & Co. Series II-A CP Notes issued pursuant to the Indenture,
dated as of April 2, 2012, between Piper   

  Jaffray & Co., as Issuer, and The Bank of New York Mellon, as Indenture
Trustee

In connection with our initial purchase of the Series II-A CP Notes, and any
future purchases of the Series II-A CP Notes we make while this letter is in
effect, the undersigned (the “Purchaser”) hereby acknowledges, represents to and
agrees with Piper Jaffray & Co. (the “Issuer”) and the Indenture Trustee as
follows:

(1) We understand and acknowledge that the Series II-A CP Notes are exempt
securities under the Securities Act of 1933, as amended (the “Act”), pursuant to
Section 3(a)(3) thereof and that the Issuer is offering the Series II-A CP Notes
only to Qualified Institutional Buyers (as defined in Rule 144A under the
Securities Act of 1933, as amended)(“QIBs”) and Qualified Purchasers (as defined
in Section 2(a)(51) of the Investment Company Act of 1940, as amended) (“QPs”).
We represent that we are a QIB and/or QP. “Investments” refers to securities of
issuers that are not affiliated with us, and the amount of Investments referred
to above generally refers to the value thereof without regard to the stated or
principal amount.

(2) We are purchasing the Series II-A CP Notes, and any future purchases of the
Series II-A CP Notes covered by this letter will be, for our own account or for
the accounts of one or more QIBs or QPs for which we are acting as a fiduciary
or agent, in each case for investment, and not with a view to, or for offer or
sale in connection with any distribution thereof. We will (i) not make any sale
or other transfer of fractional interests in the Series II-A CP Notes to any
transferee, and (ii) only make transfers to QIBs or QPs.

(3) We acknowledge that the Issuer and the Indenture Trustee and others will
rely upon the truth and accuracy of the foregoing acknowledgements,
representations and agreements, in connection with this and any future purchases
covered hereby, and agree that, if any of the acknowledgements, representations
or agreements deemed to have been made by our purchase of the Series II-A CP
Notes are no longer accurate, we shall promptly notify the addressees; and if we
are acquiring any Series II-A CP Notes as a fiduciary or agent for one or more
Persons who qualify as QIBs or QPs, we represent that we have sole investment
discretion

 

63



--------------------------------------------------------------------------------

with respect to each such Person and that we have full power to make the
foregoing acknowledgements, representations and agreements on behalf of each
such Person. Each of the following acknowledgements, representations and
agreements will be deemed to be remade in their entirety for any future
purchases we make that are covered by this letter.

(4) We (i) have such knowledge and experience in financial and business matters
that we are capable of evaluating the merits and risks (including for tax,
legal, regulatory, accounting and other financial purposes) of our prospective
investment in the Series II-A CP Notes, (ii) are financially able to bear such
risk, (iii) in making such investment are not relying on the advice or
recommendations of the Issuer or any of their respective affiliates (or any
representative of any of the foregoing), and represent that none of such parties
or any of their respective affiliates is acting as a fiduciary or financial or
investment adviser for us and (iv) have determined that an investment in the
Series II-A CP Notes is suitable and appropriate for us. We have had access to
such financial and other information concerning the Issuer and the Series II-A
CP Notes as we have deemed necessary to make our own independent decision to
purchase the Series II-A CP Notes, including the opportunity, at a reasonable
time prior to our purchase of the Series II-A CP Notes, to ask questions and
receive answers concerning the Issuer and the terms and conditions of the
offering of the Series II-A CP Notes.

(5) We understand that there is no trading market for the Series II-A CP Notes
and that no assurance can be given as to the liquidity of any trading market for
the Series II-A CP Notes and that it is unlikely that a trading market for the
Series II-A CP Notes will develop. We further understand that, although the
Issuer may from time to time make a market in the Series II-A CP Notes, the
Issuer is under no obligation to do so and, following the commencement of any
market-making, may discontinue the same at any time. Accordingly, we are
prepared to hold the Series II-A CP Notes for an indefinite period of time or
until the Maturity Date.

(6) The Series II-A CP Notes were not offered or sold to us by any form of
general solicitation or advertising, including but not limited to:

(a) any advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio; or

(b) any seminar or meeting whose attendees were invited by any general
solicitation or general advertising.

(7) We understand and agree that in making decisions as to whether to purchase
or sell the Series II-A CP Notes, we must rely on our own examination of the
Issuer and the terms of the Series II-A CP Notes and that the Issuer shall not
be deemed to make any recommendation regarding the amounts of any investment in
the Series II-A CP Notes or the suitability of an investment in the Series II-A
CP Notes by us. We have carefully reviewed the Offering Memorandum, dated as of
April 2, 2012, and we acknowledge that (i) the Issuer of the Series II-A CP
Notes is Piper Jaffray & Co., (ii) our registered representative at Piper
Jaffray & Co. in connection with this purchase is an employee of Piper Jaffray &
Co., (iii) Piper Jaffray & Co. will compensate our registered representative
with a commission that is determined by reference to the dollar amount of the
Series II-A CP Notes we are purchasing from you and (iv) we are aware that the
relationships referred to above pose a potential conflict of interest.

 

64



--------------------------------------------------------------------------------

(8) We are the beneficial owner of at least $1,000,000 of the Series II-A CP
Notes and hereby request access to the Daily Collateral Reports pursuant to
Section 3.03 of the Indenture and any other notices required under the Indenture
to be sent to [mailing address]. We agree that any such reports shall be
received by us as confidential and will not be disseminated to any other person
or organization.

We understand that this letter shall continue in effect and apply to any
purchases of the Series II-A CP Notes that are sold pursuant to the Offering
Memorandum, dated as of April 2, 2012 and that if any of the acknowledgements,
representations or agreements deemed to have been made upon each purchase of the
Series II-A CP Notes are no longer accurate, we shall promptly notify the
addressees.

Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Indenture.

 

Date:                                                                       
                  (Name of Purchaser)   

 

By:                                          
                                                  Printed Name:
                                         
                                            Title:
                                         
                                              

Mailing Address of Purchaser:

 

65



--------------------------------------------------------------------------------

EXHIBIT C—FORM OF NOTICE OF EXCLUSIVE CONTROL

The Bank of New York Mellon

One Wall Street, New York

New York, New York 10286

Attention: Broker Dealer Services

 

  Re: Piper Jaffray & Co. Series II-A CP Notes

We hereby instruct you pursuant to Section 5.04 (a) of the Indenture, dated as
of April 2, 2012 (as supplemented or amended, the “Indenture”), between Piper
Jaffray & Co., as Issuer, and The Bank of New York Mellon, as indenture trustee,
and Article III, Section 5 of the Collateral Account Control Agreement, dated as
of April 2, 2012 (as supplemented or amended, the “Control Agreement”) among the
undersigned, as Securities Intermediary and Secured Party and Piper Jaffray &
Co., as Pledgor, that (i) an uncured Event of Default has occurred and is
continuing under Section 5.01 of the Indenture, (ii) you (A) shall not follow
any instructions or entitlement orders of Pledgor with respect to the Collateral
or the Collateral Account held by you for Pledgor, and (B) unless and until
otherwise expressly instructed by the undersigned, shall exclusively follow the
entitlement orders and instructions of the undersigned with respect to the
Collateral or the Collateral Account.

Very truly yours,

The Bank of New York Mellon, not in its individual

                capacity but solely as Indenture Trustee

 

By:     Authorized Signatory

 

66



--------------------------------------------------------------------------------

EXHIBIT D—FORM OF ISSUANCE NOTICE

The Bank of New York Mellon

101 Barclay Street, Floor 7W

New York, New York 10286

Attention: Corporate Trust Administration

 Dealing and Trading

 

  Re: Piper Jaffray & Co.— Series II-A CP Notes $150,000,000

The undersigned, an Authorized Representative of Piper Jaffray & Co., does
hereby request The Bank of New York Mellon , as Issuing Agent under the
Indenture, dated as of April 2, 2012 (as supplemented or amended, the
“Indenture”), between Piper Jaffray & Co., as Issuer, and The Bank of New York
Mellon, as Indenture Trustee, Issuing Agent and Paying Agent, to issue pursuant
to Section 2.14 of the Indenture, Series II-A CP Notes as follows:

Unless otherwise defined herein, capitalized terms used in this request shall
have the meanings assigned to them in the Indenture and the Collateral Account
Control Agreement, dated as of April 2, 2012, by and between the Issuer, as
Pledgor, and The Bank of New York Mellon, as Securities Intermediary and the
Indenture Trustee, as Secured Party.

Date of Issuance:                    

 

Type of Transaction :

vs. Payment)

   (should specify either Free Delivery or Delivery

DTC Participant#

Type of Series II-A CP Note : [Sold at a discount to the face] or [Interest
paying on each Interest Payment Date].

For Interest Paying:

 

Maturity Date

   Principal Amount    Interest Rate                  

For Discount:

 

Maturity Date

   Principal Amount    Discount Rate                  

 

67



--------------------------------------------------------------------------------

You are requested to increase the principal amount of the Series II-A CP Notes
Outstanding on your Master Series II-A CP Note Records to the aggregate
principal amount of $            .

Pursuant to Section 2.14 of the Indenture, the undersigned hereby certifies
that:

(i) After the issuance of the Series II-A CP Notes as hereby requested, and the
retirement of any Series II-A CP Notes maturing concurrently with the issuance
requested hereunder, the aggregate principal amount of the Series II-A CP Notes
will not exceed $150,000,000;

(ii) The term to Maturity of the Series II-A CP Notes as hereby requested is not
less than 27 days and does not exceed 270 days;

(iii) To the actual knowledge of the Issuer, no Event of Default has occurred
and is now continuing;

(iv) Each representation, warranty and covenant of the Issuer contained in the
Indenture is satisfied as of the date hereof, and

(v) After the issuance of the Series II-A CP Notes as hereby requested, and the
retirement of any Series II-A CP Notes maturing concurrently with the issuance
requested hereunder, there is no Margin Value Deficiency (i.e., the aggregate
Series II-A CP Note Principal Outstanding immediately after the requested
issuance shall not exceed the Margin Value).

 

Dated:                                          Piper Jaffray & Co. By:    
Authorized Representative

 

68



--------------------------------------------------------------------------------

EXHIBIT E—FORM OF DAILY COLLATERAL REPORT

 

Security
Number

   Type    Security
Description    Maturity
Date    Coupon    Price    Factor    Moody    S&P    Issuer    Par
Amount    Accrued
Interest    Market
Value    Market
Value of
Eligible
Collateral    Margin
Value

 

69



--------------------------------------------------------------------------------

EXHIBIT F—FORM OF COLLATERAL ACCOUNT CONTROL AGREEMENT



--------------------------------------------------------------------------------

COLLATERAL ACCOUNT CONTROL AGREEMENT

AGREEMENT, dated as of April 2, 2012 among Piper Jaffray & Co. (“Pledgor”), The
Bank of New York Mellon, as Indenture Trustee (“Secured Party”) and The Bank of
New York Mellon (“Securities Intermediary”).

W I T N E S S E T H :

WHEREAS, Secured Party and Pledgor have entered into that certain Indenture
dated as of April 2, 2012 (the “Indenture”) pursuant to which Pledgor agreed to
pledge to Secured Party for the benefit of the Series II-A CP Noteholders (as
defined below) pursuant to the Indenture the Collateral (as defined below) in
order to secure the repayment of Pledgor’s obligations to the Series II-A CP
Noteholders; and

WHEREAS, Secured Party and Pledgor have requested Securities Intermediary to
hold the Collateral and to perform certain other functions as more fully
described herein; and

WHEREAS, Securities Intermediary has agreed to act on behalf of Secured Party
and Pledgor in respect of Collateral delivered to Securities Intermediary by
Pledgor for the benefit of the Secured Party, subject to the terms hereof;

NOW THEREFORE, in consideration of the mutual promises set forth hereafter, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Whenever used in this Agreement, the following words shall have the meanings set
forth below:

1. “Account” shall mean a custodial account established and maintained pursuant
to this Agreement in which Collateral shall be deposited by Pledgor and pledged
to Secured Party and any demand deposit account established and maintained in
connection therewith.

2. “Authorized Person” shall be any person, whether or not an officer or
employee of Secured Party or Pledgor, duly authorized by Secured Party or
Pledgor, respectively, to give Oral and/or Written Instructions on behalf of
Secured Party or Pledgor, respectively, such persons to be designated in a
Certificate of Authorized Persons which contains a specimen signature of such
person.

3. “Business Day” shall mean any day on which Securities Intermediary and the
appropriate Depositories are open for business.

4. “Collateral” shall mean the investment property and all proceeds thereof held
in the Account.

5. “Daily Collateral Report” shall mean a report in a form as agreed between the
Indenture Trustee and the Pledgor, containing the information required in
Exhibit E to the Indenture.

6. “Depository” shall mean the Treasury/Reserve Automated Debt Entry System
maintained at The Federal Reserve Bank of New York for receiving and delivering
securities, The Depository Trust Company and any other clearing corporation
within the meaning of Section 8-102 of the UCC or otherwise authorized to act as
a securities depository or clearing agency, and their respective successors and
nominees.

7. “Eligible Collateral” shall mean cash, and the types of securities designated
as Eligible Collateral on Schedule I attached hereto.

8. “Indenture” shall mean the Indenture (as amended, supplemented or restated
from time to time).

9. “Indenture Trustee” shall mean the Secured Party, as indenture trustee under
the Indenture.

10. “Margin Percentage” shall mean the percentage indicated on Schedule I with
respect to specific types of Eligible Collateral, as Schedule I may be amended
from time to time.

 

70



--------------------------------------------------------------------------------

11. “Margin Value” shall mean the amount obtained by dividing the Market Value
of the Collateral by the applicable Margin Percentage.

12. “Market Value of Eligible Collateral” shall mean, with respect to each type
of security constituting Eligible Collateral, the sum of (i) the market value of
each such security in the Account based on the most recently available closing
bid price for each such security as made available to Securities Intermediary by
a recognized pricing service selected by Securities Intermediary; provided
however, that if such service does not report a closing bid price for a
particular security, the market value shall be as determined by Securities
Intermediary in its sole discretion based on information furnished to Securities
Intermediary by one or more brokers or dealers in such security, and
(ii) accrued interest on each such security (to the extent not reflected in such
market value).

13. “Obligation Amount” shall mean as of any Business Day, the principal amount
of the Series II-A CP Notes outstanding pursuant to the Indenture.

14. “Notice of Exclusive Control” shall mean a written notice given by Secured
Party to Securities Intermediary that Secured Party is exercising sole and
exclusive control of the Collateral.

15. “Oral Instructions” shall mean verbal instructions received by Securities
Intermediary.

16. “Series II-A CP Notes” shall mean the Issuer’s senior, secured, commercial
paper notes issued pursuant to the Indenture.

17. “UCC” shall mean the Uniform Commercial Code as in effect in the State of
New York.

18. “Written Instructions” shall mean written communications received by
Securities Intermediary via S.W.I.F.T., tested telex, letter, facsimile
transmission, or other method or system specified by Securities Intermediary as
available for use in connection with this Agreement.

The terms “entitlement holder”, “entitlement order”, “financial asset”,
“investment property”, “proceeds”, “security”, “security entitlement” and
“securities intermediary” shall have the meanings set forth in Articles 8 and 9
of the UCC. All times set forth herein shall be New York City time unless
otherwise noted.

ARTICLE II

APPOINTMENT AND STATUS OF SECURITIES INTERMEDIARY;

ACCOUNT

1. Appointment; Identification of Collateral. (a) Secured Party and Pledgor each
hereby appoints Securities Intermediary to perform its duties as hereinafter set
forth and authorizes Securities Intermediary to hold Collateral in the Account
in registered form in its name or the name of its nominees. Securities
Intermediary hereby accepts such appointment and agrees to establish and
maintain the Account and appropriate records identifying the Collateral in the
Account as pledged by Pledgor to Secured Party. Pledgor hereby authorizes
Securities Intermediary to comply with all Oral and Written Instructions,
including entitlement orders, originated by Secured Party with respect to the
Collateral in accordance with this Agreement and the Indenture without further
consent or direction from Pledgor or any other party.

2. Status of Securities Intermediary. The parties agree that Securities
Intermediary is a securities intermediary, and intend that all securities held
in the Account shall be treated as financial assets. This Agreement is intended
by Secured Party and Pledgor to grant “control” of the Account to the Secured
Party for purposes of perfection of Secured Party’s security interest in the
Collateral (granted pursuant to the Indenture) pursuant to Article 8 and Article
9 of the UCC, and Securities Intermediary hereby acknowledges that it has been
advised of Pledgor’s grant to the Secured Party of a security interest in the
Account. Securities Intermediary makes no representation or warranties with
respect to the creation or enforceability of any security interest in the
Account or the Collateral.

3. Use of Depositories. Secured Party and Pledgor hereby authorize Securities
Intermediary to utilize Depositories to the extent possible in connection with
its performance hereunder. Collateral held by Securities Intermediary in a
Depository will be held subject to the rules, terms and conditions of such
Depository. Where Collateral is held in a Depository, Securities Intermediary
shall identify on its records as belonging to Pledgor and pledged to Secured
Party a quantity of securities as part of a fungible bulk of securities held in
Securities Intermediary’s account at such Depository. Securities deposited in a
Depository will be represented in accounts which include only assets held by
Securities Intermediary for its customers.

 

71



--------------------------------------------------------------------------------

ARTICLE III

COLLATERAL SERVICES

1. Obligation Amount; Collateral Eligibility. On each Business Day, Secured
Party shall provide Written Instructions (which may be by Bank of New York
Mellon internal email) to Securities Intermediary on or before the opening of
business on such Business Day, indicating the Obligation Amount adjusted to
remove any Series II-A CP Notes maturing or being redeemed on such Business Day
for which payment has been received (separately identifying the amount of Series
II-A CP Notes being issued on such Business Day, if any) with a copy to Pledgor
and Pledgor agrees, on the same Business Day, to deliver or cause to be
delivered to Securities Intermediary for deposit in the Account Eligible
Collateral whose Margin Value is an amount not less than the Obligation Amount
as described in Section 2 below. Securities Intermediary shall determine that
the Collateral to be transferred to the Account constitutes Eligible Collateral
and verify that the Margin Value of the Eligible Collateral is not less than the
Obligation Amount. Securities which do not constitute Eligible Collateral shall
not be transferred to the Account.

2. Marks to Market. Securities Intermediary shall mark-to-market the value of
the Eligible Collateral in accordance with the following provisions.

(a) If at the opening of any Business Day other than a Business Day on which
Series II-A CP Notes are being issued, the Margin Value of Eligible Collateral
is less than the Obligation Amount, Securities Intermediary shall provide notice
of such shortfall to the Pledgor and to the Secured Party by 1:00 p.m. Pledgor
agrees to deliver to Securities Intermediary for deposit in the Account upon
such notice and on or before 3:30 p.m., additional Eligible Collateral
(“Additional Collateral”) in an amount such that the Margin Value of Eligible
Collateral, including such Additional Collateral, equals or exceeds the
Obligation Amount.

(b) On any Business Day on which Series II-A CP Notes are being issued, Pledgor
agrees to deliver to Securities Intermediary for deposit in the Account on or
before 12:00 noon, Additional Collateral in an amount at least equal to the
amount of the Series II-A CP Notes to be issued that Business Day and shall by
no later than 12:00 noon cure any Collateral deficiency identified by Securities
Intermediary. If Pledgor has failed to deliver sufficient Eligible Collateral to
meet or exceed the Obligation Amount as adjusted to reflect the additional
amount of Series II-A CP Notes being issued that day (taking into account any
maturities and redemptions on that day for which payment has been received),
Securities Intermediary shall notify the Secured Party and Pledgor by 1:00 p.m.
and the additional Series II-A CP Notes scheduled to close on such Business Day
will not be issued.

(c) Securities Intermediary shall determine that all Additional Collateral to be
transferred to the Account constitutes Eligible Collateral. Any Additional
Collateral which does not constitute Eligible Collateral shall not be
transferred to the Account. If after the close of trading on any Business Day
the Margin Value of Eligible Collateral is greater than the Obligation Amount,
Securities Intermediary is authorized to transfer from the Account Eligible
Collateral in an amount equal to such excess in accordance with Oral or Written
Instructions from Pledgor on such Business Day.

3. Substitutions. Until Securities Intermediary receives a Notice of Exclusive
Control from Secured Party, and other than during such times as Securities
Intermediary may advise that substitutions are not permissible, Securities
Intermediary is authorized to act upon any Oral or Written Instructions from
Pledgor to substitute other Eligible Collateral for any Collateral then held in
the Account, provided that the Margin Value of the Eligible Collateral in the
Account after such substitution (taken together with the Eligible Collateral not
substituted hereunder) shall not be less than the Obligation Amount, provided,
however, that on any Business Day on which Series II-A CP Notes are being
issued, (x) prior to 12:00 noon the Obligation Amount shall not include the
amount of Series II-A CP Notes being issued on such Business Day and (y) on and
after 12:00 noon no substitutions shall be permitted. Notwithstanding the
foregoing sentence, Pledgor covenants that on a Business Day other than one on
which Series II-A CP Notes are being issued it will not substitute collateral
after 3:30 p.m.; provided, however, that Securities Intermediary shall have no
duty to ensure that Pledgor complies with the terms of the covenant contained in
this sentence.

4. Payment of Proceeds. Until Securities Intermediary receives a Notice of
Exclusive Control, Securities Intermediary shall transfer to Pledgor (whether by
credit to Pledgor’s clearing account at Securities Intermediary or otherwise)
all proceeds received by it with respect to the Collateral. Subject to Section 2
hereof and the return of any excess Collateral as provided thereunder, after
Securities Intermediary’s receipt of a Notice of Exclusive Control, Securities
Intermediary shall credit to the Account all proceeds received by it with
respect to the Collateral.

5. Notice of Exclusive Control. Until Securities Intermediary receives a Notice
of Exclusive Control, Securities Intermediary is authorized to act upon
Pledgor’s Oral or Written Instructions with respect to the Account and
Collateral. Secured Party may, subject to the terms of the Indenture, exercise
sole and exclusive control of the Account and the Collateral held therein at

 

72



--------------------------------------------------------------------------------

any time by delivering to Securities Intermediary a Notice of Exclusive Control.
Upon receipt of a Notice of Exclusive Control, and a reasonable time to put it
into effect, Securities Intermediary shall, without inquiry and in reliance upon
such Notice, thereafter comply with Oral or Written Instructions (including
entitlement orders) solely from Secured Party with respect to the Account.

6. Securities Clearing Agreement and Security Agreement. Pledgor agrees that any
fees, charges, expenses and other amounts owed to Securities Intermediary and
incurred in connection with the performance of its duties hereunder and the
maintenance and operation of the Account, including as a result of the advance
of any funds to purchase or make payment on or against delivery of any
investment property to be held in the Account, shall be “Losses” of the
Securities Intermediary for purposes of the Securities Clearing Agreement
between Pledgor and Securities Intermediary dated December 31, 2003 (the
“Securities Clearing Agreement”) (as such agreement may be amended or replaced),
and such Losses shall constitute “Obligations” due to the Securities
Intermediary under the Security Agreement dated December 31, 2003 given by
Pledgor to Securities Intermediary (as such agreement may be amended or
replaced).

7. Statements. Securities Intermediary shall furnish Pledgor and Secured Party
with advices of transactions affecting the Account and monthly Account
statements. Each of Pledgor and Secured Party may elect to receive advices and
statements electronically through the Internet to an email address specified by
it for such purpose. By electing to use the Internet for this purpose, each of
Pledgor and Secured Party acknowledges that such transmissions are not encrypted
and therefore are insecure. Each of Pledgor and Secured Party further
acknowledges that there are other risks inherent in communicating through the
Internet such as the possibility of virus contamination and disruptions in
service, and agrees that Securities Intermediary shall not be responsible for
any loss, damage or expense suffered or incurred by Pledgor, Secured Party, or
any person claiming by or through Pledgor or Secured Party as a result of the
use of such methods. On each Business Day, Securities Intermediary agrees to
make available to the Indenture Trustee sufficient information to enable the
Indenture Trustee to cause to be prepared and delivered by email to the Pledgor
the Daily Collateral Report.

8. Notice of Adverse Claims. Upon receipt of written notice of any lien,
encumbrance or adverse claim against the Account or any portion of the
Collateral carried therein, Securities Intermediary shall use reasonable efforts
to notify Secured Party and Pledgor as promptly as practicable under the
circumstances.

ARTICLE IV

GENERAL TERMS AND CONDITIONS

1. Standard of Care; Indemnification. (a) Except as otherwise expressly provided
herein, Securities Intermediary shall not be liable for any costs, expenses,
damages, liabilities or claims, including attorneys’ fees (“Losses”) incurred by
or asserted against Pledgor or Secured Party, except those Losses arising out of
the negligence or willful misconduct of Securities Intermediary. Securities
Intermediary shall have no liability whatsoever for the action or inaction of
any Depository. In no event shall Securities Intermediary be liable for special,
indirect or consequential damages, or lost profits or loss of business, arising
in connection with this Agreement.

(b) Secured Party, solely in its capacity as Indenture Trustee and only to the
extent of available trust assets, and Pledgor agree, jointly and severally, to
indemnify Securities Intermediary and hold Securities Intermediary harmless from
and against any and all Losses sustained or incurred by or asserted against
Securities Intermediary by reason of or as a result of any action or inaction,
or arising out of Securities Intermediary’s performance hereunder, including
reasonable fees and expenses of counsel incurred by Securities Intermediary in a
successful defense of claims by Pledgor or Secured Party; provided, that Pledgor
and Secured Party shall not indemnify Securities Intermediary for those Losses
arising out of Securities Intermediary’s negligence or willful misconduct. This
indemnity shall be a continuing obligation of Pledgor and Secured Party, their
respective successors and assigns, notwithstanding the termination of this
Agreement.

2. No Obligation Regarding Quality of Collateral. Without limiting the
generality of the foregoing, Securities Intermediary shall be under no
obligation to inquire into, and shall not be liable for, any Losses incurred by
Pledgor, Secured Party or any other person as a result of the receipt or
acceptance of fraudulent, forged or invalid Collateral, or Collateral which
otherwise is not freely transferable or deliverable without encumbrance in any
relevant market.

3. No Responsibility Concerning Indenture. Pledgor and Secured Party hereby
agree that, notwithstanding references to the Indenture in this Agreement,
Securities Intermediary has no interest in, and no duty, responsibility or
obligation with respect to, the Indenture (including without limitation, no
duty, responsibility or obligation to monitor Pledgor’s or Secured Party’s
compliance with the Indenture or to know the terms of the Indenture).

 

73



--------------------------------------------------------------------------------

4. No Duty of Oversight. Securities Intermediary is not at any time under any
duty to supervise the investment of, or to advise or make any recommendation for
the purchase, sale, retention or disposition of any Collateral.

5. Advice of Counsel. Securities Intermediary may, with respect to questions of
law, obtain the advice of counsel and shall be fully protected with respect to
anything done or omitted by it in good faith in conformity with such advice.

6. No Collection Obligations. Securities Intermediary shall be under no
obligation to take action to collect any amount payable on Collateral in
default, or if payment is refused after due demand and presentment.

7. Fees and Expenses. Pledgor agrees to pay to Securities Intermediary the fees
as may be agreed upon from time to time. Pledgor shall reimburse Securities
Intermediary for all costs associated with transfers of Collateral to Securities
Intermediary and records kept in connection with this Agreement. Pledgor shall
also reimburse Securities Intermediary for out-of-pocket expenses which are a
normal incident of the services provided hereunder.

8. Effectiveness of Instructions; Reliance; Risk Acknowledgements; Additional
Terms. (a) Subject to the terms below, Securities Intermediary shall be entitled
to rely upon any Written or Oral Instructions actually received by Securities
Intermediary and reasonably believed by Securities Intermediary to be duly
authorized and delivered. Secured Party and Pledgor each agrees (i) to forward
to Securities Intermediary Written Instructions confirming its Oral Instructions
by the close of business of the same day that such Oral Instructions are given
to Securities Intermediary, and (ii) the fact that such confirming Written
Instructions are not received or that contrary Written Instructions are received
by Securities Intermediary shall in no way affect the validity or enforceability
of transactions authorized and effected by Securities Intermediary pursuant to
its Oral Instructions.

(b) If Securities Intermediary receives Written Instructions which appear on
their face to have been transmitted by an Authorized Person via (i) computer
facsimile, email, the Internet or other insecure electronic method, or
(ii) secure electronic transmission containing applicable authorization codes,
passwords and/or authentication keys, Secured Party and Pledgor each understands
and agrees that Securities Intermediary cannot determine the identity of the
actual sender of such Written Instructions and that Securities Intermediary
shall conclusively presume that such Written Instructions have been sent by an
Authorized Person. Secured Party and Pledgor shall be responsible for ensuring
that only its Authorized Persons transmit such Written Instructions to
Securities Intermediary and that all of its Authorized Persons treat applicable
user and authorization codes, passwords and/or authentication keys with extreme
care.

(c) Secured Party and Pledgor each acknowledges and agrees that it is fully
informed of the protections and risks associated with the various methods of
transmitting Written Instructions to Securities Intermediary and that there may
be more secure methods of transmitting Written Instructions than the method(s)
selected by it. Secured Party and Pledgor each agrees that the security
procedures (if any) to be followed in connection with its transmission of
Written Instructions provide to it a commercially reasonable degree of
protection in light of its particular needs and circumstances.

(d) If Secured Party or Pledgor elects to transmit Written Instructions through
an on-line communication system offered by Securities Intermediary, its use
thereof shall be subject to the Terms and Conditions attached hereto as Appendix
I. If Secured Party or Pledgor elects (with Securities Intermediary’s prior
consent) to transmit Written Instructions through an on-line communications
service owned or operated by a third party, it agrees that Securities
Intermediary shall not be responsible or liable for the reliability or
availability of any such service.

9. Inspection. Upon reasonable request and provided Securities Intermediary
shall suffer no significant disruption of its normal activities, Secured Party
or Pledgor shall have access to Securities Intermediary’s books and records
relating to the Account during Securities Intermediary’s normal business hours.
Upon reasonable request, copies of any such books and records shall be provided
to Secured Party or Pledgor at its expense.

10. Account Disclosure. Securities Intermediary is authorized to supply any
information regarding the Account which is required by any law or governmental
regulation now or hereafter in effect and, to the extent permitted by law,
agrees to provide notice of any such information request to Pledgor.
Notwithstanding the foregoing, Securities Intermediary may freely disclose
Secured Party’s or Pledgor’s name, address, securities position and other
information to the extent required by the rules of any stock exchange or
regulatory or self-regulatory organization or any order or decree of any court
or administrative body that is binding on Securities Intermediary or any
Depository or the terms of the organizational documents of the issuer of any
Security or the terms of any Security itself.

 

74



--------------------------------------------------------------------------------

11. Force Majeure. Securities Intermediary shall not be responsible or liable
for any failure or delay in the performance of its obligations under this
Agreement arising out of or caused, directly or indirectly, by circumstances
beyond its reasonable control, including without limitation, acts of God;
earthquakes; fires; floods; wars; civil or military disturbances; sabotage;
epidemics; riots; interruptions, loss or malfunctions of utilities, computer
(hardware or software) or communications service; accidents; labor disputes;
acts of civil or military authority; governmental actions; inability to obtain
labor, material, equipment or transportation.

12. Pricing Services. Securities Intermediary is authorized to utilize any
generally recognized pricing information service (including brokers and dealers
of securities) in order to perform its valuation responsibilities hereunder, and
Secured Party and Pledgor agree that Securities Intermediary shall not be liable
for any loss, damage or expense (including attorney’s fees) incurred as a result
of errors or omissions of any such pricing information service, broker or
dealer.

13. No Implied Duties. Securities Intermediary shall have no duties or
responsibilities whatsoever except such duties and responsibilities as are
specifically set forth in this Agreement, and no covenant or obligation shall be
implied against Securities Intermediary in connection with this Agreement.

ARTICLE V

MISCELLANEOUS

1. Termination. This Agreement shall terminate upon (a) Securities
Intermediary’s receipt of Written Instructions from Secured Party expressly
stating that Secured Party no longer claims any security interest in the
Collateral and Securities Intermediary’s subsequent transfer of the Collateral
from the Account pursuant to Pledgor’s Written Instructions, (b) transfer of the
Collateral to Secured Party subsequent to Securities Intermediary’s receipt of a
Notice of Exclusive Control, or (c) by any party upon not less than ninety
(90) days prior written notice of termination to the other parties, provided
that termination pursuant to (c) above shall not affect or terminate Secured
Party’s security interest in the Collateral. Upon termination pursuant to
(c) above, Securities Intermediary shall follow all reasonable joint Written
Instructions of Secured Party and Pledgor concerning the transfer of Collateral.
Except as otherwise provided herein, all obligations of the parties to each
other hereunder shall cease upon termination of this Agreement.

2. Certificates of Authorized Persons. Secured Party and Pledgor agree to
furnish to Securities Intermediary a new Certificate of Authorized Persons in
the event of any change in the then present Authorized Persons. Until such new
Certificate is received, Securities Intermediary shall be fully protected in
acting upon Written Instructions of such present Authorized Persons.

3. Notices. (a) Any notice or other instrument in writing, authorized or
required by this Agreement to be given to Securities Intermediary, shall be
sufficiently given if addressed to Securities Intermediary and received by it at
its offices at One Wall Street, New York, New York 10286, or at such other place
as Securities Intermediary may from time to time designate in writing.

(b) Any notice or other instrument in writing, authorized or required by this
Agreement to be given to Secured Party shall be sufficiently given if addressed
to Secured Party and received by it at its offices at 101 Barclay Street, 7W New
York, NY 10286, Attention: Corporate Trust Administration, Dealing & Trading or
at such other place as Secured Party may from time to time designate in writing.

(c) Any notice or other instrument in writing, authorized or required by this
Agreement to be given to Pledgor shall be sufficiently given if addressed to
Pledgor and received by it at its offices at Piper Jaffray & Co., 800 Nicollet
Mall, Minneapolis, MN 55402; Attention: Treasury Department or at such other
place as Pledgor may from time to time designate in writing.

4. Cumulative Rights; No Waiver. Each and every right granted to Securities
Intermediary hereunder or under any other document delivered hereunder or in
connection herewith, or allowed it by law or equity, shall be cumulative and may
be exercised from time to time. No failure on the part of Securities
Intermediary to exercise, and no delay in exercising, any right will operate as
a waiver thereof, nor will any single or partial exercise by Securities
Intermediary of any right preclude any other future exercise thereof or the
exercise of any other right.

5. Severability; Amendments; Assignment. In case any provision in or obligation
under this Agreement shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected thereby. This Agreement may not be
amended or modified in any manner except by a written agreement executed by the
parties hereto. This Agreement shall extend to and shall be binding upon the
parties hereto, and their respective successors and assigns; provided, however,
that this Agreement shall not be assignable by any party without the written
consent of the other parties.

 

75



--------------------------------------------------------------------------------

6. Governing Law; Jurisdiction; Waiver of Immunity; Jury Trial Waiver. This
Agreement and the Account shall be governed by and construed in accordance with
the substantive laws of the State of New York, without regard to conflicts of
laws principles thereof. The State of New York shall be deemed to be the
location of the Securities Intermediary. Secured Party, Pledgor and Securities
Intermediary hereby consent to the jurisdiction of a state or federal court
situated in New York City, New York in connection with any dispute arising
hereunder. To the extent that in any jurisdiction Secured Party or Pledgor may
now or hereafter be entitled to claim, for itself or its assets, immunity from
suit, execution, attachment (before or after judgment) or other legal process,
Secured Party and Pledgor each irrevocably agrees not to claim, and hereby
waives, such immunity. Secured Party, Pledgor and Securities Intermediary each
hereby irrevocably waives any and all rights to trial by jury in any legal
proceeding arising out of or relating to this Agreement.

7. No Third Party Beneficiaries. In performing hereunder, Securities
Intermediary is acting solely on behalf of Secured Party and Pledgor and no
contractual or service relationship shall be deemed to be established hereby
between Securities Intermediary and any other person.

8. Headings. Section headings are included in this Agreement for convenience
only and shall have no substantive effect on its interpretation.

9. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but such counterparts shall,
together, constitute only one instrument.

10. USA PATRIOT ACT. Pledgor and Secured Party hereby acknowledge that
Securities Intermediary is subject to federal laws, including the Customer
Identification Program (CIP) requirements under the USA PATRIOT Act and its
implementing regulations, pursuant to which Securities Intermediary must obtain,
verify and record information that allows Securities Intermediary to identify
each of Pledgor and Secured Party. Accordingly, prior to opening an Account
hereunder Securities Intermediary will ask Pledgor and/or Secured Party to
provide certain information including, but not limited to, Pledgor’s and/or
Secured Party’s name, physical address, tax identification number and other
information that will help Securities Intermediary to identify and verify each
of Pledgor’s and Secured Party’s identity such as organizational documents,
certificate of good standing, license to do business, or other pertinent
identifying information.

IN WITNESS WHEREOF, Secured Party, Pledgor and Securities Intermediary have
caused this Agreement to be executed by their respective officers, thereunto
duly authorized, as of the day and year first above written.

 

THE BANK OF NEW YORK MELLON, not in
its individual capacity but solely as Indenture Trustee By:     Title:   PIPER
JAFFRAY & CO. By:     Title:   THE BANK OF NEW YORK MELLON, as Securities
Intermediary By:     Title:  

 

76



--------------------------------------------------------------------------------

SCHEDULE I

ELIGIBLE COLLATERAL

 

Eligible Collateral:

        Margin Percentage Dated:                By           Title:             
     By           Title:    ACCEPTED:       THE BANK OF NEW YORK MELLON       By
          Title:        

 

77



--------------------------------------------------------------------------------

APPENDIX I

ELECTRONIC SERVICES TERMS AND CONDITIONS

1. License; Use. (a) This Appendix I shall govern Customer’s use of electronic
communications, information delivery, portfolio management and banking services,
that The Bank of New York Mellon and its affiliates (“BNYM”) may provide to
Customer, such as The Bank of New York Mellon Inform ™ and The Bank of New York
Mellon CA$H-Register Plus®, and any computer software, proprietary data and
documentation provided by BNYM to Customer in connection therewith
(collectively, the “Electronic Services”). In the event of any conflict between
the terms of this Appendix I and the main body of this Agreement with respect to
Customer’s use of the Electronic Services, the terms of this Appendix I shall
control.

(b) BNYM grants to Customer a personal, nontransferable and nonexclusive license
to use the Electronic Services to which Customer subscribes solely for the
purpose of transmitting instructions and information (“Written Instructions”),
obtaining reports, analyses and statements and other information and data,
making inquiries and otherwise communicating with BNYM in connection with the
Customer’s relationship with BNYM. Customer shall use the Electronic Services
solely for its own internal and proper business purposes and not in the
operation of a service bureau. Except as set forth herein, no license or right
of any kind is granted to Customer with respect to the Electronic Services.
Customer acknowledges that BNYM and its suppliers retain and have title and
exclusive proprietary rights to the Electronic Services, including any trade
secrets or other ideas, concepts, know-how, methodologies, and information
incorporated therein and the exclusive rights to any copyrights, trade dress,
look and feel, trademarks and patents (including registrations and applications
for registration of either), and other legal protections available in respect
thereof. Customer further acknowledges that all or a part of the Electronic
Services may be copyrighted or trademarked (or a registration or claim made
therefor) by BNYM or its suppliers. Customer shall not take any action with
respect to the Electronic Services inconsistent with the foregoing
acknowledgments, nor shall Customer attempt to decompile, reverse engineer or
modify the Electronic Services. Customer may not copy, distribute, sell, lease
or provide, directly or indirectly, the Electronic Services or any portion
thereof to any other person or entity without BNYM’s prior written consent.
Customer may not remove any statutory copyright notice or other notice included
in the Electronic Services. Customer shall reproduce any such notice on any
reproduction of any portion of the Electronic Services and shall add any
statutory copyright notice or other notice upon BNYM’s request.

(c) Portions of the Electronic Services may contain, deliver or rely on data
supplied by third parties (“Third Party Data”), such as pricing data and
indicative data, and services supplied by third parties (“Third Party Services”)
such as analytic and accounting services. Third Party Data and Third Party
Services supplied hereunder are obtained from sources that BNYM believes to be
reliable but are provided without any independent investigation by BNYM. BNYM
and its suppliers do not represent or warrant that the Third Party Data or Third
Party Services are correct, complete or current. Third Party Data and Third
Party Services are proprietary to their suppliers, are provided solely for
Customer’s internal use, and may not be reused, disseminated or redistributed in
any form. Customer shall not use any Third Party Data in any manner that would
act as a substitute for obtaining a license for the data directly from the
supplier. Third Party Data and Third Party Services should not be used in making
any investment decision. BNYM AND ITS SUPPLIERS ARE NOT RESPONSIBLE FOR ANY
RESULTS OBTAINED FROM THE USE OF OR RELIANCE UPON THIRD PARTY DATA OR THIRD
PARTY SERVICES. BNYM’s suppliers of Third Party Data and Services are intended
third party beneficiaries of this Section 1(c) and Section 5 below.

(d) Customer understands and agrees that any links in the Electronic Services to
Internet sites may be to sites sponsored and maintained by third parties. BNYM
make no guarantees, representations or warranties concerning the information
contained in any third party site (including without limitation that such
information is correct, current, complete or free of viruses or other
contamination), or any products or services sold through third party sites. All
such links to third party Internet sites are provided solely as a convenience to
Customer and Customer accesses and uses such sites at its own risk. A link in
the Electronic Services to a third party site does not constitute BNYM’s
endorsement, authorisation or sponsorship of such site or any products and
services available from such site.

2. Equipment. Customer shall obtain and maintain at its own cost and expense all
equipment and services, including but not limited to communications services,
necessary for it to utilize and obtain access to the Electronic Services, and
BNYM shall not be responsible for the reliability or availability of any such
equipment or services.

3. Proprietary Information. The Electronic Services, and any proprietary data
(including Third Party Data), processes, software, information and documentation
made available to Customer (other than which are or become part of the public
domain or are legally required to be made available to the public)
(collectively, the “Information”), are the exclusive and confidential property
of BNYM or its suppliers. However, for the avoidance of doubt, reports generated
by Customer containing information relating to its account(s) (except for Third
Party Data contained therein) are not deemed to be within the meaning of the
term “Information.” Customer shall keep the Information confidential by using
the same care and discretion that Customer uses with respect to its own
confidential property and trade secrets, but not less than reasonable care. Upon
termination of the Agreement or the licenses granted herein for any reason,
Customer shall return to BNYM any and all copies of the Information which are in
its possession or under its control (except that Customer may retain reports
containing Third Party Data, provided that such Third Party Data remains subject
to the provisions of this Appendix). The provisions of this Section 3 shall not
affect the copyright status of any of the Information which may be copyrighted
and shall apply to all information whether or not copyrighted.

4. Modifications. BNYM reserves the right to modify the Electronic Services from
time to time. Customer agrees not to modify or attempt to modify the Electronic
Services without BNYM’s prior written consent. Customer acknowledges that any
modifications to the Electronic Services, whether by Customer or BNYM and
whether with or without BNYM’s consent, shall become the property of BNYM.

5. NO REPRESENTATIONS OR WARRANTIES; LIMITATION OF LIABILITY. BNYM AND ITS
MANUFACTURERS AND SUPPLIERS MAKE NO WARRANTIES OR REPRESENTATIONS WITH RESPECT
TO THE ELECTRONIC SERVICES OR ANY THIRD PARTY DATA OR THIRD PARTY SERVICES,
EXPRESS OR IMPLIED, IN FACT OR IN LAW, INCLUDING BUT NOT LIMITED TO WARRANTIES
OF MERCHANTABILITY, NON-INFRINGEMENT AND FITNESS FOR A PARTICULAR PURPOSE.
CUSTOMER ACKNOWLEDGES THAT THE ELECTRONIC SERVICES, THIRD PARTY DATA AND THIRD
PARTY SERVICES ARE PROVIDED “AS IS.” TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN NO EVENT SHALL BNYM OR ANY SUPPLIER BE LIABLE FOR ANY
DAMAGES, WHETHER DIRECT, INDIRECT SPECIAL, OR CONSEQUENTIAL, WHICH CUSTOMER MAY
INCUR IN CONNECTION WITH THE ELECTRONIC SERVICES, THIRD PARTY DATA OR THIRD
PARTY SERVICES, EVEN IF BNYM OR SUCH SUPPLIER KNEW OF THE POSSIBILITY OF SUCH
DAMAGES. IN NO EVENT SHALL BNYM OR ANY SUPPLIER BE LIABLE FOR ACTS OF GOD,
MACHINE OR COMPUTER BREAKDOWN OR MALFUNCTION, INTERRUPTION OR MALFUNCTION OF
COMMUNICATION FACILITIES, LABOR DIFFICULTIES OR ANY OTHER SIMILAR OR DISSIMILAR
CAUSE BEYOND THEIR REASONABLE CONTROL.

 

78



--------------------------------------------------------------------------------

6. Security; Reliance; Unauthorized Use; Funds Transfers. BNYM will establish
security procedures to be followed in connection with the use of the Electronic
Services, and Customer agrees to comply with the security procedures. Customer
understands and agrees that the security procedures are intended to determine
whether instructions received by BNYM through the Electronic Services are
authorized but are not (unless otherwise specified in writing) intended to
detect any errors contained in such instructions. Customer will cause all
persons utilizing the Electronic Services to treat any user and authorization
codes, passwords, authentication keys and other security devices with the
highest degree of care and confidentiality. Upon termination of Customer’s use
of the Electronic Services, Customer shall return to BNYM any security devices
(e.g., token cards) provided by BNYM. BNYM is hereby irrevocably authorized to
comply with and rely upon on Written Instructions and other communications,
whether or not authorized, received by it through the Electronic Services.
Customer acknowledges that it has sole responsibility for ensuring that only
Authorized Persons use the Electronic Services and that to the fullest extent
permitted by applicable law BNYM shall not be responsible nor liable for any
unauthorized use thereof or for any losses sustained by Customer arising from or
in connection with the use of the Electronic Services or BNYM’s reliance upon
and compliance with Written Instructions and other communications received
through the Electronic Services. With respect to instructions for a transfer of
funds issued through the Electronic Services, when instructed to credit or pay a
party by both name and a unique numeric or alpha-numeric identifier (e.g. ABA
number or account number), the BNYM, its affiliates, and any other bank
participating in the funds transfer, may rely solely on the unique identifier,
even if it identifies a party different than the party named. Such reliance on a
unique identifier shall apply to beneficiaries named in such instructions as
well as any financial institution which is designated in such instructions to
act as an intermediary in a funds transfer. It is understood and agreed that
unless otherwise specifically provided herein, and to the extent permitted by
applicable law, the parties hereto shall be bound by the rules of any funds
transfer system utilized to effect a funds transfer hereunder.

7. Acknowledgments. BNYM shall acknowledge through the Electronic Services its
receipt of each Written Instruction communicated through the Electronic
Services, and in the absence of such acknowledgment BNYM shall not be liable for
any failure to act in accordance with such Written Instruction and Customer may
not claim that such Written Instruction was received by BNYM. BNYM may in its
discretion decline to act upon any instructions or communications that are
insufficient or incomplete or are not received by BNYM in sufficient time for
BNYM to act upon, or in accordance with such instructions or communications.

8. Viruses. Customer agrees to use reasonable efforts to prevent the
transmission through the Electronic Services of any software or file which
contains any viruses, worms, harmful component or corrupted data and agrees not
to use any device, software, or routine to interfere or attempt to interfere
with the proper working of the Electronic Services.

9. Encryption. Customer acknowledges and agrees that encryption may not be
available for every communication through the Electronic Services, or for all
data. Customer agrees that BNYM may deactivate any encryption features at any
time, without notice or liability to Customer, for the purpose of maintaining,
repairing or troubleshooting its systems.

10. On-Line Inquiry and Modification of Records. In connection with Customer’s
use of the Electronic Services, BNYM may, at Customer’s request, permit Customer
to enter data directly into a BNYM database for the purpose of modifying certain
information maintained by BNYM’s systems, including, but not limited to, change
of address information. To the extent that Customer is granted such access,
Customer agrees to indemnify and hold BNYM harmless from all loss, liability,
cost, damage and expense (including attorney’s fees and expenses) to which BNYM
may be subjected or which may be incurred in connection with any claim which may
arise out of or as a result of changes to BNYM database records initiated by
Customer.

11. Agents. Customer may, on advance written notice to the BNYM, permit its
agents and contractors (“Agents”) to access and use the Electronic Services on
Customer’s behalf, except that the BNYM reserves the right to prohibit
Customer’s use of any particular Agent for any reason. Customer shall require
its Agent(s) to agree in writing to be bound by the terms of the Agreement, and
Customer shall be liable and responsible for any act or omission of such Agent
in the same manner, and to the same extent, as though such act or omission were
that of Customer. Each submission of a Written Instruction or other
communication by the Agent through the Electronic Services shall constitute a
representation and warranty by the Customer that the Agent continues to be duly
authorized by the Customer to so act on its behalf and the BNYM may rely on the
representations and warranties made herein in complying with such Written
Instruction or communication. Any Written Instruction or other communication
through the Electronic Services by an Agent shall be deemed that of Customer,
and Customer shall be bound thereby whether or not authorized. Customer may,
subject to the terms of this Agreement and upon advance written notice to the
Bank, provide a copy of the Electronic Service user manuals to its Agent if the
Agent requires such copies to use the Electronic Services on Customer’s behalf.
Upon cessation of any such Agent’s services, Customer shall promptly terminate
such Agent’s access to the Electronic Services, retrieve from the Agent any
copies of the manuals and destroy them, and retrieve from the Agent any token
cards or other security devices provided by BNYM and return them to BNYM.

 

79